Exhibit 10.1

 

REVOLVING CREDIT AGREEMENT

 

dated as of June 21, 2004

 

among

 

CARRAMERICA REALTY CORPORATION,

as Borrower,

 

JPMORGAN CHASE BANK,

as Bank and as Administrative Agent for the Banks,

 

J.P. MORGAN CHASE SECURITIES INC.,

as Lead Arranger and Sole Bookrunner

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

 

WACHOVIA BANK, N.A.

as Documentation Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agent

 

COMMERZBANK AG, NEW YORK BRANCH

as Co-Agent

 

NATIONAL AUSTRALIA BANK LIMITED,

NEW YORK BRANCH as Co-Agent

 

US BANK

as Co-Agent

 

AND THE BANKS LISTED IN THE CREDIT AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

    

SECTION 1.1.

   Definitions    1

SECTION 1.2.

   Accounting Terms and Determinations    29

SECTION 1.3.

   Types of Borrowings    30

ARTICLE II THE CREDITS

    

SECTION 2.1.

   Commitments to Lend    30

SECTION 2.2.

   Notice of Committed Borrowing    31

SECTION 2.3.

   Money Market Borrowings    32

SECTION 2.4.

   Notice to Banks; Funding of Loans    38

SECTION 2.5.

   Notes    40

SECTION 2.6.

   Maturity of Loans    41

SECTION 2.7.

   Interest Rates    41

SECTION 2.8.

   Fees    43

SECTION 2.9.

   Maturity Date; Extension    44

SECTION 2.10.

   Mandatory Prepayment    45

SECTION 2.11.

   Optional Prepayments    46

SECTION 2.12.

   General Provisions as to Payments    48

SECTION 2.13.

   Funding Losses    50

SECTION 2.14.

   Computation of Interest and Fees    50

SECTION 2.15.

   Method of Electing Interest Rates    50

SECTION 2.16.

   Letters of Credit    52

SECTION 2.17.

   Letter of Credit Usage Absolute    55

SECTION 2.18.

   Letters of Credit under Existing Credit Agreement    57

SECTION 2.19.

   Increases in Loan Commitment    57

ARTICLE III CONDITIONS

    

SECTION 3.1.

   Closing    59

SECTION 3.2.

   Borrowings    62

ARTICLE IV REPRESENTATIONS AND WARRANTIES

    

SECTION 4.1.

   Existence and Power of Borrower    64

SECTION 4.2.

   Existence and Power of Guarantor    64

SECTION 4.3.

   Power and Authority of Borrower    64

SECTION 4.4.

   Power and Authority of Guarantor    64

 

i



--------------------------------------------------------------------------------

SECTION 4.5.

   No Violation    65

SECTION 4.6.

   Financial Information    65

SECTION 4.7.

   Litigation    66

SECTION 4.8.

   Compliance with ERISA    66

SECTION 4.9.

   Environmental Matters    67

SECTION 4.10.

   Taxes    67

SECTION 4.11.

   Full Disclosure    68

SECTION 4.12.

   Solvency    68

SECTION 4.13.

   Use of Proceeds; Margin Regulations    68

SECTION 4.14.

   Governmental Approvals    68

SECTION 4.15.

   Investment Company Act; Public Utility Holding Company Act    69

SECTION 4.16.

   Closing Date Transaction    69

SECTION 4.17.

   Representations and Warranties in Loan Documents    69

SECTION 4.18.

   Patents, Trademarks, etc    69

SECTION 4.19.

   No Default    70

SECTION 4.20.

   Licenses, etc.    70

SECTION 4.21.

   Compliance With Law    70

SECTION 4.22.

   No Burdensome Restrictions    70

SECTION 4.23.

   Brokers' Fees    70

SECTION 4.24.

   Labor Matters    71

SECTION 4.25.

   Organizational Documents    71

SECTION 4.26.

   Principal Offices    71

SECTION 4.27.

   REIT Status    71

SECTION 4.28.

   Ownership of Property    71

SECTION 4.29.

   Insurance    72

ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS

    

SECTION 5.1.

   Information    72

SECTION 5.2.

   Payment of Obligations    76

SECTION 5.3.

   Maintenance of Property; Insurance    76

SECTION 5.4.

   Conduct of Business    77

SECTION 5.5.

   Compliance with Laws    77

SECTION 5.6.

   Inspection of Property, Books and Records    77

SECTION 5.7.

   Existence    77

SECTION 5.8.

   Financial Covenants    78

SECTION 5.9.

   Restriction on Fundamental Changes; Operation and Control    79

SECTION 5.10.

   Changes in Business    80

SECTION 5.11.

   Fiscal Year; Fiscal Quarter    80

SECTION 5.12.

   Margin Stock    80

 

ii



--------------------------------------------------------------------------------

SECTION 5.13.

   Sale of Unencumbered Asset Pool Properties    80

SECTION 5.14.

   Liens; Release of Liens    80

SECTION 5.15.

   Use of Proceeds    81

SECTION 5.16.

   Development Activities    81

SECTION 5.17.

   Restriction on Recourse Debt    81

SECTION 5.18.

   Borrower's Status    82

SECTION 5.19.

   Certain Requirements for the Unencumbered Asset Pool Properties    82

SECTION 5.20.

   Hedging Requirements    83

SECTION 5.21.

   CarrAmerica Realty GP Holdings, Inc    83

SECTION 5.22.

   Restrictions on Joint Ventures/Equity Investments    83

ARTICLE VI DEFAULTS

    

SECTION 6.1.

   Events of Default    83

SECTION 6.2.

   Rights and Remedies    87

SECTION 6.3.

   Notice of Default    88

SECTION 6.4.

   Actions in Respect of Letters of Credit    88

ARTICLE VII THE ADMINISTRATIVE AGENT

    

SECTION 7.1.

   Appointment and Authorization    91

SECTION 7.2.

   Administrative Agent and Affiliates    91

SECTION 7.3.

   Action by Administrative Agent    92

SECTION 7.4.

   Consultation with Experts    92

SECTION 7.5.

   Liability of Administrative Agent    92

SECTION 7.6.

   Indemnification    93

SECTION 7.7.

   Credit Decision    93

SECTION 7.8.

   Successor Administrative Agent    93

SECTION 7.9.

   Administrative Agent’s Fee    94

SECTION 7.10.

   Copies of Notices    94

SECTION 7.11.

   Removal of Administrative Agent    94

ARTICLE VIII CHANGE IN CIRCUMSTANCES

    

SECTION 8.1.

   Basis for Determining Interest Rate Inadequate or Unfair    94

SECTION 8.2.

   Illegality    95

SECTION 8.3.

   Increased Cost and Reduced Return    96

SECTION 8.4.

   Taxes    98

 

iii



--------------------------------------------------------------------------------

SECTION 8.5.

   Alternate Base Rate Loans Substituted for Affected Euro-Dollar Loans    101

ARTICLE IX MISCELLANEOUS

    

SECTION 9.1.

   Notices    101

SECTION 9.2.

   No Waivers    102

SECTION 9.3.

   Expenses; Indemnification    102

SECTION 9.4.

   Sharing of Set-Offs    104

SECTION 9.5.

   Amendments and Waivers    105

SECTION 9.6.

   Successors and Assigns    106

SECTION 9.7.

   Governing Law; Submission to Jurisdiction    110

SECTION 9.8.

   Marshaling; Recapture    110

SECTION 9.9.

   Counterparts; Integration; Effectiveness    111

SECTION 9.10.

   WAIVER OF JURY TRIAL    111

SECTION 9.11.

   Survival    111

SECTION 9.12.

   Domicile of Loans    111

SECTION 9.13.

   Limitation of Liability    111

SECTION 9.14.

   Confidentiality    112

SECTION 9.15.

   UPREIT Conversion    113

SECTION 9.16.

   No Bankruptcy Proceedings    113

SECTION 9.17.

   USA PATRIOT Act    114

 

Schedule 2.18

   – Existing Letters of Credit

Schedule 4.24

   – Labor Agreements

Schedule 4.28

   – Ownership of Property

Exhibit A-1

   – Form of Bank Note

Exhibit A-2

   – Form of Designated Lender Note

Exhibit B

   – UPREIT Organization Chart

Exhibit C

   – Assignment and Assumption Agreement

Exhibit D

   – Money Market Quote Request

Exhibit E

   – Invitation for Money Market Quotes

Exhibit F

   – Money Market Quote Request

Exhibit G

   – Designation Agreement

Exhibit H

   – Form of Amended and Restated Credit Agreement

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

 

REVOLVING CREDIT AGREEMENT, dated as of June 21, 2004, among CARRAMERICA REALTY
CORPORATION, as Borrower (together with its permitted successors, the
“Borrower”), JPMORGAN CHASE BANK, as Bank and as Administrative Agent for the
Banks (together with its successors and assigns, the “Administrative Agent”),
J.P. MORGAN CHASE SECURITIES INC., as Lead Arranger and Sole Bookrunner
(together with its successors and assigns, “J.P. Morgan Chase Securities”), BANK
OF AMERICA, N.A., as Syndication Agent, PNC BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WACHOVIA BANK, N.A., as Documentation Agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Documentation Agent, COMMERZBANK, AG, NEW YORK
BRANCH, as Co-Agent, NATIONAL AUSTRALIA BANK LIMITED, NEW YORK BRANCH, as
Co-Agent, US BANK, as Co-Agent and the BANKS listed on the signature pages
hereof (the “Banks”).

 

The parties hereto hereby agree as follows:

 

ARTICLE I DEFINITIONS

 

SECTION 1.1. Definitions. The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

 

“Act” has the meaning set forth in Section 9.17.

 

“Adjusted Annual EBITDA” means Annual EBITDA, less CapEx.

 

“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.7(b).

 

“Administrative Agent” means JPMorgan Chase Bank in its capacity as
Administrative Agent for the Banks hereunder, and its successors in such
capacity.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Affiliate” means, with respect to a Person, an entity in which such Person
owns, directly or indirectly, 10% or more of the ownership or equity interests.

 

“Agreement” means this Revolving Credit Agreement as the same may from time to
time hereafter be modified, supplemented or amended.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate for such day and (ii) the sum of ½ of 1% plus the Federal
Funds Rate for such day.

 

“Alternate Base Rate Loan” means a Committed Loan to be made by a Bank with
reference to the Alternate Base Rate in accordance with the applicable Notice of
Committed Borrowing or pursuant to Article VIII.

 

“Amended Documents” shall have the meaning set forth in Section 9.15.

 

“Amendment and Restatement” shall have the meaning set forth in Section 9.15.

 

“Annual EBITDA” means, the product of (i) EBITDA, measured as of the last day of
the immediately preceding calendar quarter, and (ii) four (4).

 

“Applicable Fee Percentage” means the respective percentages per annum
determined, at any time, based on the range into which Borrower’s Credit Rating
then falls, in accordance with the following table. Any change in Borrower’s
Credit Rating causing it to move to a different range on the table shall effect
an immediate change in the Applicable Fee Percentage. Borrower must have two
Credit Ratings, one of which must be from Moody’s or S&P. Any change in
Borrower’s Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Fee

 

2



--------------------------------------------------------------------------------

Percentage as of the date of such Credit Rating change. In the event that
Borrower receives two (2) Credit Ratings that are not equivalent, the Applicable
Fee Percentage shall be determined by the lower of such two (2) Credit Ratings,
at least one of which shall be a Credit Rating from S&P or Moody’s. In the event
Borrower receives more than two (2) ratings (from S&P, Moody’s or Fitch) and
such ratings are not equivalent, the Applicable Fee Percentage shall be
determined by the lower of the two highest ratings; provided that each of said
two (2) highest ratings shall be Investment Grade Ratings and at least one of
which shall be an Investment Grade Rating from S&P or Moody’s.

 

Range of Borrower’s Credit Rating (S&P/Moody’s Ratings)

--------------------------------------------------------------------------------

   Applicable
Fee Percentage
(% per annum)


--------------------------------------------------------------------------------

At least BBB+/Baa1

   0.15

At least BBB/Baa2

   0.20

At least BBB-/Baa3

   0.20

Less than BBB-/Baa3 or unrated

   0.25

 

“Applicable Interest Rate” means a) if a fixed rate interest, then such fixed
rate; or (b) if a floating rate, the lesser of (x) the rate at which the
interest rate applicable to any floating rate indebtedness could be fixed, at
the time of calculation, by the Borrower entering into an unsecured interest
rate swap agreement (or, if such rate is incapable of being fixed by entering
into an unsecured interest rate swap agreement at the time of calculation, a
reasonably determined fixed rate equivalent) and (y) the rate at which the
interest rate applicable to such floating rate indebtedness is actually capped,
at the time of calculation, if Borrower has entered into an interest rate cap
agreement with respect thereto.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Alternate Base Rate Loans, its Domestic Lending Office, (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of
its Money Market Loans, its Money Market Lending Office.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined based on the range into which the Borrower’s Credit Rating
then falls, in accordance with the following table. Borrower must have two
Credit Ratings, one of which must be from Moody’s or S&P. Any change in
Borrower’s Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Margin as of the date of such
Credit Rating change. In the event that Borrower receives two (2) Credit Ratings
that are not equivalent, the Applicable Margin shall be determined by the lower
of such two (2) Credit Ratings, at least one of which shall be an Credit Rating
from S&P or Moody’s. In the event Borrower receives more than two (2) ratings
(from S&P, Moody’s or Fitch) and such ratings are not equivalent, the Applicable
Margin shall be determined by the lower of the two highest ratings; provided
that each of said two (2) highest ratings shall be Investment Grade Ratings and
at least one of which shall be an Investment Grade Rating from S&P or Moody’s.

 

Range of Borrower's Credit Rating (S&P/Moody's Ratings)

--------------------------------------------------------------------------------

  

Applicable Margin
for Alternate Base
Rate Loans

(% per annum)

--------------------------------------------------------------------------------

  

Applicable Margin
for Euro Dollar
Loans

(% per annum)

--------------------------------------------------------------------------------

At least BBB+/Baa1

   0    .60

At least BBB/Baa2

   0    .65

At least BBB-/Baa3

   0    .80

Less than BBB-/Baa3 or unrated

   0    1.125

 

4



--------------------------------------------------------------------------------

Administrative Agent shall notify the Banks in writing promptly after it obtains
knowledge of any change in Borrower’s Credit Rating which shall effect a change
in the Applicable Margin.

 

“Bank” means each bank listed on the signature pages hereof, each Eligible
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors and each Designated Lender; provided, however, that the term “Bank”
shall exclude each Designated Lender when used in reference to a Committed Loan,
the Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Money Market Loan shall, subject
to Section 9.6(d), has the rights (including the rights given to a Bank
contained in Section 9.3 and otherwise in Article 9) and obligations of a Bank
associated with holding such Money Market Loan.

 

“Bank Notes” means the promissory notes of Borrower, each substantially in the
form of Exhibit A-1 hereto, evidencing the obligation of Borrower to repay the
Loans, and “Bank Note” means any one of such promissory notes issued hereunder.

 

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the recitals hereof.

 

“Borrowing” means a borrowing hereunder consisting of Loans made to the Borrower
at the same time by the Banks pursuant to Article II. A Borrowing is a “Domestic
Borrowing” if such Loans are Alternate Base Rate Loans, a “Euro-Dollar
Borrowing” if such Loans are Euro-Dollar Loans or a “Money Market Borrowing” if
such Loans are Money Market Loans.

 

“CapEx” means an amount equal to $0.375 per square foot per calendar quarter for
each Real Property Asset owned or

 

5



--------------------------------------------------------------------------------

ground leased by any Consolidated Entity as of the last day of the immediately
preceding calendar quarter. For Minority Holdings of any Consolidated Entity,
CapEx shall be determined on a pro rata basis based upon such Consolidated
Entity’s ownership interest.

 

“Capital Expenditures” means, for any period, the sum of all expenditures
(whether paid in cash or accrued as a liability) by the Consolidated Entities,
as applicable, which are capitalized on a consolidated balance sheet of the
Consolidated Entities in conformity with GAAP, but less all expenditures made
with respect to the acquisition by the Consolidated Entities and their
Consolidated Subsidiaries of any interest in real property within nine months
after the date such interest in real property is acquired. For Minority Holdings
of any Consolidated Entity, Capital Expenditures shall be determined on a pro
rata basis based upon such Consolidated Entity’s ownership interest.

 

“Cash or Cash Equivalents” means (i) cash, (ii) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by banks
rated AA or better by S&P or Aa2 by Moody’s and dealers, including, without
limitation, Federal Home Loan Mortgage Corporation participation sale
certificates, Government National Mortgage Association modified pass-through
certificates, Federal National Mortgage Association bonds and notes, Federal
Farm Credit System securities, (iv) time deposits, domestic and Eurodollar
certificates of deposit, bankers acceptances, commercial paper rated at least
A-1 by S&P and P-1 by Moody’s, and/or guaranteed by an Aa rating by Moody’s, an
AA rating by S&P, or better rated credit, floating rate notes, other money
market instruments and letters of credit each issued by banks which have a
long-term debt rating of at least AA by S&P or Aa2 by Moody’s, (v) obligations
of domestic corporations, including, without limitation, commercial paper,
bonds, debentures, and loan participations, each of which is rated at least AA
by S&P, and/or Aa2 by Moody’s, and/or unconditionally guaranteed by an AA rating
by S&P, an Aa2 rating by Moody’s, or better rated credit, (vi) obligations
issued by states and local governments or their agencies, rated at least MIG-1
by Moody’s and/or SP-1 by S&P and/or guaranteed by an irrevocable letter of
credit of a bank with a long-term debt rating of at least AA by S&P or Aa2 by
Moody’s, (vii) repurchase agreements with major banks and primary government
securities dealers fully secured by U.S. Government or agency collateral equal
to or exceeding the principal amount on a daily basis and held in safekeeping,
and (viii) real estate loan pool participations, guaranteed by an entity with an
AA rating given by S&P or an Aa2 rating given by Moody’s, or better rated
credit.

 

6



--------------------------------------------------------------------------------

“Closing Date” means the date on which the Administrative Agent shall have
received the documents specified in or pursuant to Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Commitment” means, with respect to each Bank, the amount committed by such Bank
pursuant to this Agreement with respect to any Committed Loans, as such amount
may be reduced from time to time pursuant to Sections 2.10 and 2.11. The initial
aggregate amount of the Banks’ Commitments is $500,000,000 which amount is
subject to increase as set forth in Section 2.19 and decrease as set forth in
Section 2.11(f).

 

“Committed Borrowing” has the meaning set forth in Section 1.3.

 

“Committed Loan” means a Loan made by a Bank pursuant to Section 2.1; provided
that, if any such Loan or Loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

 

“Consolidated Entities” means at any date the Credit Parties and any of their
Consolidated Subsidiaries.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity
which is consolidated with either Credit Party (or both), as applicable, in
accordance with GAAP.

 

“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of Borrower (determined on a book basis), less its
consolidated Intangible Assets, all determined as of such date. For purposes of
this definition “Intangible Assets” means with respect to any intangible assets,
the amount (to the extent reflected in determining such consolidated
stockholders’ equity) of all write-ups subsequent to December 31, 2003 in the
book value of any asset owned by any Consolidated Entity and (ii) goodwill,
patents, trademarks, service marks, trade names, anticipated future benefit of
tax loss carry forwards, copyrights, organization or developmental expenses and
other intangible assets; provided, however, that any portion of the purchase
price of real estate that may be allocated to leases and similar intangibles in
accordance with Financial Accounting Standards No. 141 shall not be included in
the definition of Intangible Assets.

 

7



--------------------------------------------------------------------------------

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any non-recourse Debt, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person and (iii) any specific performance
contract or obligation to acquire real property upon completion of construction
or certificate of occupancy (a “Forward Purchase Contract”), whether or not that
obligation is required to be shown on that Person’s GAAP financial statements or
footnotes. The amount of any Contingent Obligation described in clause (ii)
shall be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the Applicable Interest Rate, through (i) in the case of an interest or
interest and principal guaranty, the stated date of maturity of the obligation
(and commencing on the date interest could first be payable thereunder), or (ii)
in the case of an operating income guaranty, the date through which such
guaranty will remain in effect, and (b) with respect to all guarantees not
covered by the preceding clause (a), an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as recorded on the balance sheet and on the footnotes to the most
recent financial statements of the Borrower required to be delivered pursuant to
Section 5.1 hereof. Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder, at which
time any such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to any such claim. Subject to the preceding
sentence,

 

8



--------------------------------------------------------------------------------

(i) in the case of a joint and several guaranty given by such Person and another
Person (but only to the extent such guaranty is recourse, directly or indirectly
to such Person), the amount of the guaranty shall be deemed to be 100% thereof
unless and only to the extent that the other Person has delivered Cash or Cash
Equivalents to secure all or any part of its guaranteed obligations, (ii) in the
case of joint and several guarantees given by a Person in whom a Person owns an
interest (which guarantees are non-recourse to the Person which owns such
interest), to the extent the guarantees, in the aggregate, exceed 15% of total
real estate investments, the amount in excess of 15% shall be deemed to be a
Contingent Obligation of the Person which owns the interest), and (iii) in the
case of a guaranty (whether or not joint and several) of an obligation otherwise
constituting Debt of such Person, the amount of such guaranty shall be deemed to
be only that amount in excess of the amount of the obligation constituting Debt
of such Person. Notwithstanding anything contained herein to the contrary,
“Contingent Obligations” shall not be deemed to include guarantees of Unused
Commitments or of construction loans to the extent the same have not been drawn.

 

“Control” or “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Convertible Securities” means evidences of shares of stock, limited or general
partnership interests or other ownership interests, warrants, options, or other
rights or securities which are convertible into or exchangeable for, with or
without payment of additional consideration, common shares of beneficial
interest of any Consolidated Entity or partnership interests of any Consolidated
Entity, as the case may be, either immediately or upon the arrival of a
specified date or the happening of a specified event.

 

“Credit Parties” means collectively, the Borrower and the Guarantor (but only
for so long as Guarantor is a Consolidated Subsidiary of Borrower and is
controlled, directly or indirectly, by Borrower).

 

“Credit Rating” means the ratings assigned by not less than two of the Rating
Agencies (at least one of which shall be S&P or Moody’s) to Borrower’s senior
long-term unsecured indebtedness.

 

9



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (A) as shown on such Person’s
consolidated balance sheet (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property and (ii) all indebtedness
of such Person evidenced by a note, bond, debenture or similar instrument
(whether or not disbursed in full in the case of a construction loan), (B) the
face amount of all letters of credit issued for the account of such Person and,
without duplication, all unreimbursed amounts drawn thereunder, (C) all
Contingent Obligations of such Person, and (D) all payment obligations of such
Person under any interest rate protection agreement (including, without
limitation, any interest rate swaps, caps, floors, collars and similar
agreements) and currency swaps and similar agreements which were not entered
into specifically in connection with Debt set forth in clauses (A), (B) or (C)
above (provided if such aforementioned interest rate protection agreements,
currency swaps or similar agreements are required to be disclosed on such
Person’s balance sheet or financial footnotes of such Person’s financial
statements, they shall be included in the definition of “Debt”). For purposes of
this Agreement, Debt (other than Contingent Obligations) of a Person shall be
deemed to include (i) with respect to partnerships, limited liability companies
and corporations in which such Person, directly or indirectly, owns an interest,
and which are consolidated on such Person’s financial statements, all of the
Debt of such entities and (ii) with respect to Minority Holdings, only such
Person’s pro rata share (such share being based upon such Person’s percentage
ownership interest as shown on such Person’s annual audited financial
statements) of the Debt of any Minority Holdings in which such Person, directly
or indirectly, owns an interest, provided that such Debt is nonrecourse, both
directly and indirectly, to such Person.

 

“Debt Service” of any Person means, measured as of the last day of each calendar
quarter, an amount equal to the sum of (i) interest (whether accrued, paid or
capitalized) actually payable on the Debt of such Person for such calendar
quarter, plus (ii) scheduled payments of principal on such Debt, whether or not
paid by such Person (excluding balloon payments) for such calendar quarter.

 

10



--------------------------------------------------------------------------------

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.

 

“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-2 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Lenders, and “Designated Lender
Note” means any one of such promissory notes issued under Section 9.6(d).

 

“Designating Lender” has the meaning set forth in Section 9.6(d).

 

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit G attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank, its office located within the
United States at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office within the United States as such Bank may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent.

 

“EBITDA” means, measured as of the last day of each calendar quarter, an amount
equal to (i) total revenues relating to the Consolidated Entities’ interest in
all Real Property Assets and the Consolidated Entities’ interest in Minority
Holdings (including, without limitation, interest and other income), calculated
in accordance with GAAP for such calendar quarter then ended (except that with
respect to Minority Holdings, calculated in accordance with the Consolidated
Entities’ pro rata interest in Minority Holdings), plus (ii) interest and other
income of the Consolidated Entities, including, without limitation, real estate
service revenues, for such period, less (iii) total operating expenses and other

 

11



--------------------------------------------------------------------------------

expenses relating to such Real Property Assets and to the Consolidated Entities’
interest in Minority Holdings for such period (other than interest, income
taxes, depreciation, amortization, and other non-cash items), pro rata, in
accordance with such Consolidated Entities’ interest in Minority Holdings, less
(iv) total corporate operating expenses (including general overhead expenses)
and other expenses of the Consolidated Entities and the Consolidated Entities’
interest in Minority Holdings (other than interest, taxes, depreciation,
amortization and other non-cash items), pro rata, in accordance with such
Consolidated Entities’ interest in Minority Holdings, for such period, without
duplication.

 

“Eligible Assignee” and “Eligible Institution” mean any of (a) a commercial bank
organized under the laws of the United States or any State thereof or the
District of Columbia and having total assets in excess of $1,000,000,000
calculated in accordance with GAAP, (b) a savings and loan association or
savings bank organized under the laws of the United States or any State thereof
or the District of Columbia and having total assets in excess of $1,000,000,000
calculated in accordance with GAAP, (c) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”) or a political subdivision of any such
country, and having total assets in excess of $1,000,000,000, calculated in
accordance with GAAP, provided that such bank is acting at all times with
respect to this Agreement through a branch or agency located in the United
States of America and (d) a financial institution or a trust reasonably
acceptable to Administrative Agent and Fronting Banks which is regularly engaged
in making, purchasing or investing in loans and having total assets in excess of
$500,000,000, calculated in accordance with GAAP.

 

“Environmental Affiliate” means any partnership, or joint venture, trust or
corporation in which an equity interest is owned by a Consolidated Entity,
either directly or indirectly.

 

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability for investigatory costs, cleanup costs, governmental
response costs, natural resources damage, property damages, personal injuries,
fines or penalties arising out of, based on or resulting from (i) the presence,
or release into the environment, of any Material of Environmental

 

12



--------------------------------------------------------------------------------

Concern at any location, whether or not owned by such Person or (ii)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law, in each case as to which there is a reasonable likelihood of
an adverse determination with respect thereto and which, if adversely
determined, would have a Material Adverse Effect.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
hazardous wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means each of the Consolidated Entities, each of their
Subsidiaries and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with any Consolidated Entity or any Subsidiary of a Consolidated
Entity, are treated as a single employer under Section 414 of the Code.

 

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Euro-Dollar Loan” means a Committed Loan made or to be made by a Bank with
reference to the Adjusted London Interbank Offered Rate in accordance with the
applicable Notice of Committed Borrowing or Notice of Interest Rate Election.

 

13



--------------------------------------------------------------------------------

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7(b).

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Existing Credit Agreement” means the Revolving Credit Agreement, dated as of
June 28, 2001, among Borrower, Guarantor, The Chase Manhattan Bank, as a Bank
and Administrative Agent and the Banks listed therein.

 

“Existing Fronting Bank” shall mean JPMorgan Chase Bank.

 

“Existing Letters of Credit” shall have the meaning set forth in Section 2.18.

 

“Extension Date” has the meaning set forth in Subsection 2.9(b) hereof.

 

“Extension Fee” shall mean a fee in an amount equal to twenty basis points
(0.20%) due and payable on the aggregate amount of the Commitments on the date
immediately preceding the first day of the Extension Term pursuant to the terms
of Subsection 2.9(b) hereof.

 

“Extension Notice” has the meaning set forth in Subsection 2.9(b) hereof.

 

“Extension Option” has the meaning set forth in Subsection 2.9(b) hereof.

 

“Extension Term” has the meaning set forth in Subsection 2.9(b) hereof.

 

“Facility Fee” has the meaning set forth in Section 2.8(a).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate

 

14



--------------------------------------------------------------------------------

on such transactions on the next preceding Domestic Business Day as so published
on the next succeeding Domestic Business Day, and (ii) if no such rate is so
published on such next succeeding Domestic Business Day, the Federal Funds Rate
for such day shall be the average rate quoted to Chase on such day on such
transactions by three Federal Funds brokers of recognized standing as determined
by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fixed Charge Coverage Ratio” means the ratio, calculated as of the end of each
calendar quarter, of Adjusted Annual EBITDA to the sum of (x) the product of (i)
aggregate Debt Service of the Consolidated Entities for such calendar quarter
and (ii) four (4), (y) the product of (i) dividends payable by the Borrower on
preferred stock outstanding during such calendar quarter and (ii) four (4), and
(z) the product of (i) distributions payable by the Guarantor on preferred
partnership units outstanding during such calendar quarter and (ii) four (4).

 

“Fitch” means Fitch Rating Services, Inc. or any successor thereto.

 

“FMV Cap Rate” means 9%.

 

“Fronting Bank” shall mean (i) with respect to the Letters of Credit, JPMorgan
Chase Bank or such other Bank which has consented to be a Fronting Bank and
which Borrower is notified by the Administrative Agent may be a Fronting Bank
and which is designated by Borrower in its Notice of Borrowing as the Bank which
shall issue a Letter of Credit with respect to such Notice of Borrowing and (ii)
with respect to the Existing Letters of Credit, the Existing Fronting Bank.

 

“FFO” means “funds from operations,” on a consolidated basis, defined to mean
consolidated net income (loss) (computed in accordance with GAAP), excluding
consolidated gains (or losses) from debt restructurings and sales of properties,
plus depreciation and amortization.

 

“GAAP” means generally accepted accounting principles recognized as such in the
opinions and pronouncements of the Financial Accounting Standards Board and the
American Institute of Certified Public Accountants or in such other statements
by such other entity as may be approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are

 

15



--------------------------------------------------------------------------------

Alternate Base Rate Loans at such time or (ii) all Committed Loans which are
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Committed Loan of any particular Bank is converted to or made as an
Alternate Base Rate Loan pursuant to Section 8.2 or 8.4, such Loan shall be
included in the same Group or Groups of Loans from time to time as it would have
been in if it had not been so converted or made.

 

“Guarantor” means CarrAmerica Realty, L.P., a Delaware limited partnership, and
its permitted successors.

 

“Guaranty” means that certain Guaranty of Payment, dated the date hereof, made
by Guarantor in favor of Administrative Agent, as agent on behalf of the Banks.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Intercompany Liens” has the meaning set forth in the definition of Permitted
Liens.

 

“Interest Period” means: (1) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Committed Borrowing or the date of continuation or conversion specified in the
Notice of Interest Rate Election, as the case may be, and ending one, two, three
or six months thereafter, as Borrower may elect in the applicable Notice of
Committed Borrowing or in the Notice of Interest Rate Election; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

16



--------------------------------------------------------------------------------

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;

 

(c) if any Interest Period includes a date on which a payment of principal of
the Committed Loans is required to be made under Section 2.10 but does not end
on such date, then (i) the principal amount (if any) of each Euro-Dollar Loan
required to be repaid on such date shall have an Interest Period ending on such
date and (ii) the remainder (if any) of each such Euro-Dollar Loan shall have an
Interest Period determined as set forth above; and

 

(d) no Interest Period shall end after the Maturity Date.

 

(2) with respect to each Money Market LIBOR Loan, the period commencing on the
date of such Loan specified in the applicable Notice of Money Market Borrowing
and ending one, two, three or six months thereafter, as the Borrower may elect
in the applicable Notice of Money Market Borrowing in accordance with Section
2.3; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;

 

(c) if any Interest Period includes a date on which a payment of principal of
the Committed Loans is required to be made under Section 2.10 but does not end
on such date, then (i) the principal amount (if any) of each Money Market LIBOR
Loan required to be repaid on such date shall have an Interest Period ending on
such date, and (ii) the remainder (if any) of each such Money Market LIBOR Loan
shall have an Interest Period determined as set forth above; and

 

(d) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

 

17



--------------------------------------------------------------------------------

(3) with respect to each Money Market Absolute Rate Loan, the period commencing
on the date of such Loan specified in the applicable Notice of Money Market
Borrowing and ending such number of days thereafter (but not less than 14 days
or more than 180 days) as the Borrower may elect in the applicable Notice of
Money Market Borrowing in accordance with Section 2.3; provided that:

 

(a) any Interest Period which would otherwise end on a day which is not a
Domestic Business Day shall be extended to the next succeeding Domestic Business
Day; and

 

(b) if any Interest Period includes a date on which a payment of principal of
the Committed Loans is required to be made under Section 2.10 but does not end
on such date, then (i) the principal amount (if any) of each Money Market
Absolute Rate Loan required to be repaid on such date shall have an Interest
Period ending on such date, and (ii) the remainder (if any) of each such Money
Market Absolute Rate Loan shall have an Interest Period determined as set forth
above; and

 

(c) any Interest Period which would otherwise end after the Maturity Date shall
end on the Maturity Date.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P, and a rating or “shadow” rating of Baa3 or better from
Moody’s or a rating or “shadow” rating equivalent to the foregoing from Fitch.
Any such “shadow” rating shall be evidenced by a letter from the applicable
Rating Agency or by such other evidence as may be reasonably acceptable to the
Required Banks.

 

“Invitation for Money Market Quotes” has the meaning set forth in Section 2.3.

 

“Letter(s) of Credit” has the meaning provided in Section 2.2(b).

 

“Letter of Credit Collateral” has the meaning provided in Section 6.4.

 

“Letter of Credit Collateral Account” has the meaning provided in Section 6.4.

 

“Letter of Credit Documents” has the meaning provided in Section 2.17.

 

18



--------------------------------------------------------------------------------

“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
amount available to be drawn under the Letters of Credit and the Existing
Letters of Credit then outstanding, assuming compliance with all requirements
for drawing referred to therein, and (ii) the aggregate amount of the Borrower’s
unpaid obligations under this Agreement in respect of the Letters of Credit and
the Existing Letters of Credit.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.3.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, each of the Credit
Parties or any of their respective Subsidiaries shall be deemed to own subject
to a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

 

“Loan” means the loan or loans to be made to Borrower for the purposes set forth
in Section 5.15 hereof which loan or loans shall be an Alternate Base Rate Loan,
a Euro-Dollar Loan or a Money Market Loan and “Loans” means Alternate Base Rate
Loans, Euro-Dollar Loans or Money Market Loans or any combination of the
foregoing.

 

“Loan Documents” means this Agreement, the Guaranty, the Notes, Letters of
Credit, the Existing Letters of Credit and Letter of Credit Documents.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.7(b).

 

“Majority Owned Asset Cap” shall have the meaning set forth in the definition of
Unencumbered Asset Pool Properties.

 

“Majority Owned Subsidiary” shall mean a Consolidated Subsidiary which
Consolidated Subsidiary is not a Wholly Owned Subsidiary but which Consolidated
Subsidiary is controlled, directly or indirectly, by any of the Credit Parties.

 

19



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning provided such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or assets of the Credit Parties, taken as a whole, or
(ii) the ability of the Credit Parties, taken as a whole, to perform its
obligations hereunder and under the other Loan Documents in all material
respects, including to pay interest and principal.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

 

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, petroleum and
petroleum by-products.

 

“Maturity Date” shall mean, subject to the provisions of Section 2.9(b), June
20, 2007.

 

“Maximum Total Debt Ratio” means the ratio as of the date of determination of
(i) the sum of the aggregate Debt of the Consolidated Entities and their
Minority Holdings (pro rata, in accordance with the Consolidated Entities’
interest in such Minority Holdings) at the time of determination to (ii) the
Tangible FMV.

 

“Minority Holdings” means partnerships, limited liability companies and
corporations held or owned, directly or indirectly, by any Consolidated Entity
which are not consolidated with such Consolidated Entity on such Consolidated
Entity’s financial statements.

 

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d).

 

“Money Market Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

 

“Money Market Borrowing” has the meaning set forth in Section 1.3.

 

20



--------------------------------------------------------------------------------

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

 

“Money Market LIBOR Loan” means a loan made or to be made by a Bank pursuant to
a LIBOR Auction (including such a loan bearing interest at the Alternate Base
Rate pursuant to Section 2.3).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.3.

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

 

“Money Market Quote Request” has the meaning set forth in Section 2.3.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Net Offering Proceeds” means all cash or other assets received by any of the
Consolidated Entities as a result of the issuance of common stock, preferred
stock, partnership interests, limited liability company interests, Convertible
Securities or other ownership or equity interests in any of the Consolidated
Entities less customary costs and discounts of issuance paid by such
Consolidated Entities; provided that Net Offering Proceeds shall not include
issuances of common stock or common beneficial interests for the sole purpose of
conversion or redemption of convertible preferred stock or perpetual preferred
stock or preferred beneficial interests.

 

21



--------------------------------------------------------------------------------

“Net Operating Cash Flow” means, as of any date of determination, with respect
to all Real Property Assets and Minority Holdings of the Consolidated Entities,
the product of (A) in the case of all Real Property Assets of the Consolidated
Entities, Property Income for the previous quarter, and in the case of Minority
Holdings, the Consolidated Entities’ pro rata share thereof based upon their
percentage of ownership interests, but less (x) Property Expenses (or in the
case of Minority Holdings, the Consolidated Entities’ pro rata share thereof
based upon their percentage of ownership interests) for the previous quarter and
(y) the greater of (i) Capital Expenditures which are not related to new
construction for the previous quarter (or in the case of Minority Holdings, the
Consolidated Entities’ pro rata share thereof, based upon their percentage of
ownership interests), and (ii) reserves for such quarter for CapEx for each Real
Property Asset (or in the case of Minority Holdings, the Consolidated Entities’
pro rata share thereof, based upon their percentage of ownership interests), and
(B) four (4).

 

“Net Operating Income” means as of any date of determination with respect to any
Real Property Asset and any Minority Holdings of Consolidated Entities, the
product of (A) Property Income for the previous quarter, but less Property
Expenses for the previous quarter and (B) four (4).

 

“New Acquisition” has the meaning set forth in Section 5.15.

 

“Non-Recourse Debt” means Debt of any Person on a consolidated basis for which
the right of recovery of the obligee thereof is limited to recourse against the
Real Property Assets securing such Debt (subject to such limited exceptions to
the non-recourse nature of such Debt such as fraud, misappropriation,
misapplication and environmental indemnities, as are usual and customary in like
transactions at the time of the incurrence of such Debt).

 

“Notes” means collectively, Bank Notes and any Designated Lender Notes.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.2 and 2.3) or a Notice of Money Market Borrowing (as defined in
Section 2.3(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.15
hereof.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Credit Parties, from time to time owing to any Bank under or in
connection with this Agreement, the Guaranty or any other Loan Document,

 

22



--------------------------------------------------------------------------------

including, without limitation, (i) the outstanding principal amount of the
Committed Loans at such time, plus (ii) the Letter of Credit Usage at such time,
plus (iii) the outstanding principal amount of any Money Market Loans at such
time.

 

“Outstanding Balance” means the sum of (i) the aggregate outstanding and unpaid
principal balance of all Committed Loans (ii) the aggregate outstanding and
unpaid principal balance of all Money Market Loans and (iii) the Letter of
Credit Usage.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” means (a) Liens in favor of either or both of the Credit
Parties on all or any part of the assets of Subsidiaries of the Credit Parties
(collectively, “Intercompany Liens”), provided that (i) the Debt to which such
Intercompany Lien relates is held by either or both of the Credit Parties, (ii)
such Debt is not otherwise pledged or encumbered and (iii) no more than 25% of
the Unencumbered Asset Pool Properties Value may be subject to any such
Intercompany Liens; (b) Liens to secure the performance of statutory
obligations, surety or appeal bonds, performance bonds, completion bonds,
government contracts or other obligations of a like nature, including Liens in
connection with workers’ compensation, unemployment insurance and other types of
statutory obligations or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Debt) and other similar obligations
incurred in the ordinary course of business; (c) Liens for taxes, assessments or
governmental charges or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided, that any reserve or other appropriate provision
as shall be required in conformity with GAAP shall have been made therefor; (d)
Liens on property of any Consolidated Entity or any Subsidiary of any
Consolidated Entity in favor of the Federal or any state government to secure
certain payments pursuant to any contract, statute or regulation; (e) easements
(including, without limitation, reciprocal easement agreements and utility
agreements), rights of way, covenants, consents, reservations, encroachments,
variations and zoning and other restrictions, charges or encumbrances (whether
or not recorded), which do not interfere materially with the ordinary conduct of
the business of the applicable Consolidated Entity thereof and which do not
materially detract from the value of the property to which they attach or
materially impair the use thereof by the applicable Consolidated Entity; (f)
statutory Liens of carriers, warehousemen, mechanics, suppliers, materialmen,
repairmen or other Liens imposed by law and

 

23



--------------------------------------------------------------------------------

arising in the ordinary course of business, for sums not then due and payable
(or which, if due and payable, are being contested in good faith and with
respect to which adequate reserves are being maintained to the extent required
by GAAP); (g) Liens not otherwise permitted by this definition and incurred in
the ordinary course of business by any Consolidated Entity or any Subsidiary
with respect to obligations which do not exceed $2,000,000 in principal amount
in the aggregate at any one time outstanding; (h) Liens existing on the date of
this Agreement which have been disclosed on Schedule 4.28; (i) the interests of
lessees and lessors under leases of real or personal property made in the
ordinary course of business which would not have a material adverse effect on
any Consolidated Entity taken as a whole; and (j) judgment and attachment Liens
not giving rise to an Event of Default.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent from time to time as its prime rate.

 

“Property Expenses” means, when used with respect to any Real Property Asset or
Minority Holdings of Consolidated Entities, the costs of maintaining and
operating such Real Property Asset, calculated in accordance with GAAP, which
are the responsibility of the owner thereof and that are not paid directly by
the tenant thereof, including, without limitation, real estate taxes, insurance,
repairs and maintenance, but provided that if such tenant is more than 60 days
in arrears in the payment of base or fixed rent, then such costs will also
constitute “Property Expenses”, but excluding depreciation, amortization and
interest costs. With respect to Minority Holdings, Property Expenses shall be
pro rated based upon the Consolidated Entities’ percentage ownership interest.

 

24



--------------------------------------------------------------------------------

“Property Income” means, when used with respect to any Real Property Asset and
Minority Holdings of Consolidated Entities, rents and other revenues earned in
accordance with GAAP, in the ordinary course therefrom, including, without
limitation, revenues from any parking leases and lease termination fees
amortized over the remaining term of the lease for which such termination fee
was received (other than the paid rents and revenues and security deposits
except to the extent applied in satisfaction of tenants’ obligations for rent).
With respect to Minority Holdings, Property Income shall be pro rated based upon
the Consolidated Entities’ percentage ownership interest.

 

“Qualified Development Property” means any Unencumbered Asset Pool Property
which is under construction and which, in accordance with GAAP, has not yet been
placed into service, but as to which not less than 66.67% of net rentable
leaseable area has been pre-leased to tenants other than tenants that are
Affiliates of the Credit Parties, unless the same are approved by the Required
Banks.

 

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

 

“Real Property Assets” means as of any time, the real property assets (including
interests in participating mortgages in which a Consolidated Entity’s interest
therein is characterized as debt or equity according to GAAP) owned directly or
indirectly by any Consolidated Entity at such time.

 

“Recourse Debt” means Debt of any Person on a consolidated basis for which the
right of recovery of the obligee thereof is not limited to recourse against
specific assets securing such Debt, if any (subject to such limited exceptions
to the non-recourse nature of such Debt such as fraud, misappropriation,
misapplication and environmental indemnities, as are usual and customary in like
transactions at the time of the incurrence of such Debt).

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Reorganization” shall have the meaning set forth in Section 9.15.

 

“Required Banks” means, at any time Banks having at least 66 2/3% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding Notes evidencing at least 66 2/3% of the aggregate unpaid
principal amount of the Committed Loans.

 

25



--------------------------------------------------------------------------------

“Secured Debt” means Non-Recourse Debt that is secured by a Lien.

 

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Debts of such Person.

 

“Stabilized Real Property Assets” means, Real Property Assets in which 85% or
more of the net leasable area is presently leased to tenants which are not
Affiliates of any Consolidated Entity.

 

“S&P” means Standard & Poor’s Ratings Group, or any successor thereto.

 

“Subsidiary” means, with respect to a Person, any corporation, partnership,
limited liability company or other entity of which securities, partnership
interests, member interests or other ownership interests representing either (i)
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions or (ii) a majority of the economic interest
therein, are at the time directly or indirectly owned by such Person.

 

“Tangible FMV” means the sum of (x) (i) with respect to Real Property Assets
owned by the Consolidated Entities or Minority Holdings of a Consolidated Entity
for a period of at least twelve months, the quotient of Net Operating Income
with respect to such Real Property Assets determined as of the last day of the
immediately preceding calendar quarter, less reserves for Capital Expenditures
of $.50 per square foot per annum for each Real Property Asset owned as of the
last day of such immediately preceding calendar quarter, the sum of which is
capitalized at the FMV Cap Rate, and (ii) with respect to Real Property Assets
owned by the Consolidated Entities or Minority Holdings of a Consolidated Entity
for a period of less than twelve months, the purchase price of such Real
Property Assets, (y) with respect to any Qualified Development Properties, costs
incurred in connection therewith, and (z) Cash or Cash Equivalents of the
Consolidated Entities only. Tangible FMV for Minority Holdings of any
Consolidated Entity shall be determined on a pro rata basis based upon such
Consolidated Entity’s ownership interest in such Minority Holdings.

 

“Term” has the meaning set forth in Section 2.9.

 

26



--------------------------------------------------------------------------------

“Unencumbered Asset Pool Entity” shall mean collectively or individually, a
Credit Party, a Wholly Owned Subsidiary and a Majority Owned Subsidiary.

 

“Unencumbered Asset Pool Minimum Debt Service Coverage Ratio” means the ratio
calculated as of the last day of each calendar quarter of (x) Unencumbered Asset
Pool Net Operating Cash Flow to (y) the product of (a) Debt Service on Unsecured
Debt of the Unencumbered Asset Pool Entities for such calendar quarter and (b)
four (4).

 

“Unencumbered Asset Pool Net Operating Cash Flow” means as of any date of
determination with respect to the Unencumbered Asset Pool Properties, the
product of (A) Property Income with respect to the Unencumbered Asset Pool
Properties for the immediately preceding calendar quarter, less (x) Property
Expenses with respect to the Unencumbered Asset Pool Properties for the
immediately preceding calendar quarter and (y) reserves for CapEx for such
immediately preceding calendar quarter for each Unencumbered Asset Pool
Property, and (B) four (4). For purposes of Section 5.1(l), the calculation of
Unencumbered Asset Pool Net Operating Cash Flow shall be made separately as to
each Unencumbered Asset Pool Property.

 

“Unencumbered Asset Pool Properties” means, as of any date, (i) Stabilized Real
Property Assets (a) which are 100% owned in fee or leasehold by an Unencumbered
Asset Pool Entity and are not subject to any Lien (other than Permitted Liens)
and (b) in the case of unencumbered Stabilized Real Property Assets which are
100% owned in fee or leasehold by a Wholly Owned Subsidiary or a Majority Owned
Subsidiary, such Wholly Owned Subsidiary or Majority Owned Subsidiary does not
have any Recourse Debt (other than Intercompany Liens that satisfy the
limitations set forth in the definition of Permitted Liens), (ii) Real Property
Assets 100% owned in fee or leasehold by an Unencumbered Asset Pool Entity,
which are not subject to any Lien (other than Permitted Liens) and are less than
85% leased to tenants (which shall include any space for which a lease
termination payment has been made to the applicable Unencumbered Asset Pool
Entity for which such payment shall cover the rental of such space); and (iii)
Real Property Assets 100% owned in fee or leasehold by an

 

27



--------------------------------------------------------------------------------

Unencumbered Asset Pool Entity which are not subject to any Lien (other than
Permitted Liens) and which are Qualified Development Properties; provided that
(w) in the case of assets described in clause (ii) above, such assets do not
exceed, in the aggregate, 20% of the Unencumbered Asset Pool Properties Value,
(x) in the case of assets described in clause (iii) above, such assets do not
exceed, in the aggregate, 10% of the Unencumbered Asset Pool Properties Value,
(y) in the case of any assets held in leasehold, such leasehold is created
pursuant to a “financeable” lease that has no less than 25 years remaining in
its term and (z) in the case of assets described in clauses (i), (ii) or (iii)
above, that are 100% owned in fee or leasehold by a Majority Owned Subsidiary,
such assets do not exceed 15% of the Unencumbered Asset Pool Properties Value
(the limitation described in clause (z) being the “Majority Owned Asset Cap”)
and such Majority Owned Subsidiary does not have any Recourse Debt (other than
Intercompany Liens that satisfy the limitations set forth in the definition of
Permitted Liens).

 

“Unencumbered Asset Pool Properties Value” means the aggregate of (i) with
respect to the Unencumbered Asset Pool Properties owned by an Unencumbered Asset
Pool Entity for a period of at least twelve months, the quotient of (x) Net
Operating Income with respect to the Unencumbered Asset Pool Properties less
reserves for Capital Expenditures of $.50 per square foot per annum for each
Unencumbered Asset Pool Property and (y) the FMV Cap Rate and (ii) with respect
to the Unencumbered Asset Pool Properties owned by an Unencumbered Asset Pool
Entity for a period of less than twelve months, the purchase price of such
Unencumbered Asset Pool Property, and (iii) unrestricted Cash and Cash
Equivalents in excess of $20,000,000 and (iv) with respect to any Qualified
Development Property, the cost of such Qualified Development Property.

 

“Unencumbered Leverage Ratio” means the ratio, expressed as a percentage and
calculated as of the end of each calendar quarter, of the aggregate amount of
all Unsecured Debt (inclusive of the Loans) of the Unencumbered Asset Pool
Entities to the Unencumbered Asset Pool Properties Value as of the date of
determination.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such

 

28



--------------------------------------------------------------------------------

liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions), all determined as of the then most recent valuation date for
such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unsecured Debt” means all Debt which is not secured by a Lien.

 

“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to a Person, pursuant to any loan document, written
instrument or otherwise.

 

“Wholly Owned Subsidiary” means a corporation, partnership, limited liability
company or other entity in which all the ownership interests are owned, directly
or indirectly, by either of the Credit Parties.

 

SECTION 1.2. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Borrower’s independent public accountants) with the most recent
audited consolidated financial statements of Borrower delivered to the
Administrative Agent and the Banks; provided that, if Borrower notifies the
Administrative Agent and the Banks that Borrower wishes to amend any covenant in
Article V to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies Borrower that the Required
Banks wish to amend Article V for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to Borrower and
the Required Banks.

 

29



--------------------------------------------------------------------------------

SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article II
on a single date and, except in the case of Alternate Base Rate Loans, for a
single Interest Period. Borrowings are classified for purposes of this Agreement
either by reference to the pricing of Committed Loans comprising such Borrowing
(e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans)
or by reference to the provisions of Article II under which participation
therein is determined (i.e., a “Committed Borrowing” is a Borrowing under
Section 2.1 in which all Banks participate in proportion to their Commitments,
while a “Money Market Borrowing” is a Borrowing under Section 2.3).

 

ARTICLE II THE CREDITS

 

SECTION 2.1. Commitments to Lend. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make the Committed Loans to Borrower
and participate in Letters of Credit issued by the Fronting Bank on behalf of
Borrower pursuant to Section 2.16 from time to time during the Term in amounts
such that the sum of (i) the aggregate principal amount of Committed Loans by
such Bank at any one time outstanding, plus (ii) such Bank’s pro rata share of
Letter of Credit Usage shall not exceed the amount of such Bank’s Commitment (in
no event shall a Bank’s participation in a Money Market Loan reduce a Bank’s
Commitment). The aggregate amount of Committed Loans to be made hereunder
together with the aggregate pro rata share of principal amount of Money Market
Loans participated in by such Bank (or its Designated Bank) and the Letter of
Credit Usage shall not exceed the aggregate Commitments of the Banks. Each
Committed Borrowing under this Section 2.1 shall be in an aggregate principal
amount of at least $2,500,000, or an integral multiple of $1,000,000 in excess
thereof (except that any such Borrowing may be in the aggregate amount available
in accordance with Section 3.2(c)) and, other than with respect to Money Market
Loans, shall be made from the several Banks ratably in proportion to their
respective Commitments. Subject to the limitations set forth herein, any amounts
repaid may be reborrowed. Notwithstanding anything to the contrary, the number
of new Borrowings shall be limited to four Borrowings per month and no more than
ten Borrowings shall be outstanding at any time.

 

30



--------------------------------------------------------------------------------

SECTION 2.2. Notice of Committed Borrowing. (a) The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
10:00 a.m. (New York City time) (x) one Domestic Business Day before each
Alternate Base Rate Borrowing or (y) the third Euro-Dollar Business Day before
each Euro-Dollar Borrowing, specifying:

 

(i) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

 

(ii) the aggregate amount of such Borrowing,

 

(iii) whether the Loans comprising such Borrowing are to be Alternate Base Rate
Loans or Euro-Dollar Loans, and

 

(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

 

(b) Borrower shall give the Administrative Agent, and the designated Fronting
Bank, written notice in the event that it desires to have Letters of Credit
(each, a “Letter of Credit”) issued hereunder no later than 10:00 a.m., New York
City time, at least four (4) Domestic Business Days prior to the date of such
issuance. Each such notice shall specify (i) the designated Fronting Bank, (ii)
the aggregate amount of the requested Letters of Credit, (iii) the individual
amount of each requested Letter of Credit and the number of Letters of Credit to
be issued, (iv) the date of such issuance (which shall be a Domestic Business
Day), (v) the name and address of the beneficiary, (vi) the expiration date of
the requested Letter of Credit (which in no event shall be later than thirty
(30) days prior to the Maturity Date), (vii) the purpose and circumstances for
which such Letter of Credit is being issued and (viii) the terms upon which each
such Letter of Credit may be drawn down (which terms shall not leave any
discretion to Fronting Bank). Each such notice may be revoked telephonically by
the Borrower to the

 

31



--------------------------------------------------------------------------------

applicable Fronting Bank and the Administrative Agent any time prior to the date
of issuance of the Letter of Credit by the applicable Fronting Bank, provided
such revocation is confirmed in writing by Borrower to the Fronting Bank and the
Administrative Agent within one (1) Domestic Business Day by facsimile. No later
than 10:00 a.m., New York City time, on the date that is four (4) Domestic
Business Days prior to the date of issuance, the Borrower shall specify a
precise description of the documents and the verbatim text of any certificate to
be presented by the beneficiary of such Letter of Credit, which if presented by
such beneficiary prior to the expiration date of the Letter of Credit would
require the Fronting Bank to make a payment under the Letter of Credit; provided
that Fronting Bank may, in its reasonable judgment, require changes in any such
documents and certificates only in conformity with changes in customary and
commercially reasonable practice or law. Any Letter of Credit issued hereunder
shall provide that payment shall be made against a conforming draft on the same
Domestic Business Day that such draft is presented provided such presentation is
made to the Fronting Bank on or before 10:00 A.M. New York City time of such
Domestic Business Day; if such presentation is made later than 10:00 A.M. New
York City time, then payment shall be made against such conforming draft on the
following Domestic Business Day. In determining whether to pay on such Letter of
Credit or Existing Letter of Credit, as applicable, the Fronting Bank shall be
responsible only to determine that the documents and certificates required to be
delivered under the Letter of Credit or Existing Letter of Credit, as
applicable, have been delivered and that they comply on their face with the
requirements of that Letter of Credit or Existing Letter of Credit, as
applicable.

 

SECTION 2.3. Money Market Borrowings.

 

(a) The Money Market Option. In addition to Committed Borrowings pursuant to
Section 2.1 and Section 2.2 hereof, the Borrower as set forth in this Section
and provided that at the time Borrower shall have two Investment Grade Ratings
(at least one of which shall be from S&P or Moody’s) may request the Banks at
any time or from time to time during the Term to make offers to make Money
Market Loans to Borrower not to exceed, at such time, the lesser of (i) an
amount equal to fifty percent (50%) of the aggregate Commitments and (ii) the
aggregate Commitments, less all Loans then outstanding (excluding any Committed
Loans or any portion thereof to be repaid from the proceeds of such Money Market
Loans) plus the Letter of Credit Usage. Subject to

 

32



--------------------------------------------------------------------------------

the provisions of this Agreement, the Borrower may repay any outstanding Money
Market Loan on any day which is a Euro-Dollar Business Day, in the case of a
LIBOR Auction, or a Domestic Business Day in the case of an Absolute Rate
Auction and any amounts so repaid may be reborrowed, up to the amount available
under this Section 2.3 at the time of such Borrowing, until the fourteenth
(14th) day next preceding the Maturity Date. Each Money Market Loan included in
any Money Market Borrowing shall mature, and the principal amount thereof shall
be due and payable, together with accrued interest thereon, on the earlier to
occur of (i) the last day of the Interest Period applicable to such Borrowing or
(ii) the Maturity Date. The Banks may, but shall have no obligation to, make
such offers and the Borrower may, but shall have no obligation to, accept any
such offers in the manner set forth in this Section.

 

(b) Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile transmission a request for Money Market Quotes
substantially in the form of Exhibit D hereto (a “Money Market Quote Request”)
so as to be received not later than 10:30 A.M. (New York City time) on (x) the
fourth Euro-Dollar Business Day prior to the date of Borrowing proposed therein,
in the case of a LIBOR Auction or (y) the Domestic Business Day next preceding
the date of Borrowing proposed therein, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be effective)
specifying:

 

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

 

(ii) the aggregate amount of such Borrowing, which shall be $10,000,000 or a
larger multiple of $500,000,

 

33



--------------------------------------------------------------------------------

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

 

(iv) whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.

 

The Borrower may request offers to make Money Market Loans for up to four
Interest Periods in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days of any other Money
Market Quote Request.

 

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, but no later than 1:00 p.m. (New York City time) on (i) the
fourth Euro-Dollar Business Day prior to the proposed date of Borrowing, or (ii)
the Domestic Business next preceding the date of the proposed Borrowing, the
Administrative Agent shall send to the Banks by facsimile transmission an
Invitation for Money Market Quotes substantially in the form of Exhibit E hereto
(an “Invitation for Money Market Quotes”), which shall constitute an invitation
by the Borrower to each Bank to submit Money Market Quotes offering to make the
Money Market Loans to which such Money Market Quote Request relates in
accordance with this Section.

 

(d) Submission and Contents of Money Market Quotes. (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by facsimile transmission at its offices specified in or
pursuant to Section 9.1 not later than (x) 10:00 A.M. (New York City time) on
the third Euro-Dollar Business Day prior to the proposed date of Borrowing, in
the case of a LIBOR Auction or (y) 10:00 A.M. (New York City time) on the
proposed date of Money Market Borrowing, in the case of an Absolute Rate
Auction; provided that Money Market Quotes submitted by the Administrative Agent
(or any affiliate of the Administrative Agent) in its capacity as a Bank may be
submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than fifteen (15) minutes prior to the applicable deadline for
the other Banks. Subject to Articles III and VI, any Money Market

 

34



--------------------------------------------------------------------------------

Quote so made shall be irrevocable. Such Money Market Loans may be funded by
such Bank’s Designated Lender (if any) as provided in Section 9.6(d), however
such Bank shall not be required to specify in its Money Market Quote whether
such Money Market Loans will be funded by such Designated Lender.

 

(ii) Each Money Market Quote shall be in substantially the form of Exhibit F
hereto and shall in any case specify:

 

(1) the proposed date of Borrowing,

 

(2) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $10,000,000 or a larger multiple of
$500,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

 

(3) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from the applicable London
Interbank Offered Rate,

 

(4) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

 

(5) the identity of the quoting Bank.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

 

35



--------------------------------------------------------------------------------

(iii) Any Money Market Quote shall be disregarded if it:

 

(1) is not substantially in conformity with Exhibit F hereto or does not specify
all of the information required by subsection (d)(ii) above;

 

(2) contains qualifying, conditional or similar language;

 

(3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

 

(4) arrives after the time set forth in subsection (d)(i).

 

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower (x) with respect to each Money Market Quote submitted in accordance
with subsection (d), of the terms of such Money Market Quote and the identity of
the Bank submitting such Money Market Quote and (y) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Bank with respect to the same Money Market Quote
Request. Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of Money Market Loans for which Money Market Quotes have been
received for each Interest Period specified in the related Money Market Quote
Request, (B) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.

 

(f) Acceptance and Notice by Borrower. Not later than 11:00 A.M. (New York City
time) on (x) the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified the Banks not later than the date of the Money

 

36



--------------------------------------------------------------------------------

Market Quote Request for the first LIBOR Auction or Absolute Rate Auction for
which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the Money Market
Quotes specified in the Administrative Agent’s notice to the Borrower pursuant
to subsection (e). In the case of acceptance, such notice (a “Notice of Money
Market Borrowing”) shall specify the aggregate principal amount of offers for
each Interest Period that are accepted. The Borrower may accept any Money Market
Quote in whole or in part; provided that:

 

(i) the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request;

 

(ii) the principal amount of each Money Market Borrowing must be $10,000,000 or
a larger multiple of $500,000;

 

(iii) acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and

 

(iv) the Borrower may not accept any Money Market Quote that is described in
subsection (d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

 

For the purposes of Section 2.1 hereof, all Money Market Loans made on the same
date of Borrowing for the same Interest Period shall constitute a single Money
Market Borrowing.

 

(g) Allocation by Administrative Agent. If Money Market Quotes are made by two
or more Banks with the same Money Market Margins or Money Market Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such Money Market Quotes are accepted for the related Interest
Period, the principal amount of Money Market Loans in respect of which such
Money Market Quotes are accepted shall be allocated by the Administrative Agent
among such Banks as nearly as possible (in multiples of $500,000, as the
Administrative Agent may

 

37



--------------------------------------------------------------------------------

deem appropriate) in proportion to the aggregate principal amounts of such Money
Market Quotes. Determinations by the Administrative Agent of the amounts of
Money Market Loans shall be conclusive in the absence of manifest error.

 

(h) Notification by Administrative Agent. Upon receipt of a Notice of Money
Market Borrowing in accordance with Section 2.3(f) hereof, the Administrative
Agent shall, on the date such Notice of Money Market Borrowing is received by
the Administrative Agent, notify each Bank of the principal amount of the Money
Market Borrowing accepted by the Borrower and of such Bank’s share (if any) of
such Money Market Borrowing and such Notice of Money Market Borrowing shall not
thereafter be revocable by the Borrower or the Bank. Competitive bid results
without attributes will be delivered by the Administrative Agent to each Bank
submitting a Money Market Quote. A Bank who is notified that it has been
selected to make a Money Market Loan may designate its Designated Lender (if
any) to fund such Money Market Loan on its behalf, as described in Section
9.6(d). Any Designated Lender which funds a Money Market Loan shall on and after
the time of such funding become the obligee in respect of such Money Market Loan
and be entitled to receive payment thereof when due. No Bank shall be relieved
of its obligation to fund a Money Market Loan, and no Designated Lender shall
assume such obligation, prior to the time the applicable Money Market Loan is
funded.

 

SECTION 2.4. Notice to Banks; Funding of Loans.

 

(a) Upon receipt of a Notice of Committed Borrowing, the Administrative Agent
shall notify each Bank on the same day as it receives such Notice of Committed
Borrowing of the contents thereof and of such Bank’s share of such Borrowing and
such Notice of Committed Borrowing shall not thereafter be revocable by the
Borrower.

 

(b) Not later than 12:00 noon (New York City time) on the date of each Committed
Borrowing as indicated in the Notice of Committed Borrowing, each Bank shall
(except as provided in subsection (c) of this Section) make available its share
of such Borrowing, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.1. The
Administrative Agent will make the funds so received from the Banks available to
the Borrower at the Administrative Agent’s aforesaid address. If the Borrower
has requested the issuance of a Letter of Credit, no later than 12:00 Noon (New

 

38



--------------------------------------------------------------------------------

York City time) on the date of such issuance as indicated in the Notice of
Committed Borrowing, the Fronting Bank shall issue such Letter of Credit in the
amount so requested and deliver the same to the Borrower with a copy thereof to
the Administrative Agent. Immediately upon the issuance of each Letter of Credit
by the Fronting Bank (or upon the Closing Date, with respect to Existing Letters
of Credit), such Fronting Bank shall be deemed to have sold and transferred to
each other Bank, and each such other Bank shall be deemed to, and hereby agrees
to, have irrevocably and unconditionally purchased and received from Fronting
Bank, without recourse or warranty, an undivided interest and a participation in
such Letter of Credit or Existing Letter of Credit, as applicable, any drawing
thereunder, and the obligations of the Borrower hereunder with respect thereto,
and any security therefor or guaranty pertaining thereto, in an amount equal to
such Bank’s ratable share thereof (based upon the ratio its Commitment bears to
the aggregate of all Commitments). Upon any change in any of the Commitments in
accordance herewith, there shall be an automatic adjustment to such
participations to reflect such changed shares. The Fronting Bank shall have the
primary obligation to fund any and all draws made with respect to such Letter of
Credit or Existing Letter of Credit, as applicable, notwithstanding any failure
of a participating Bank to fund its ratable share of any such draw. The
Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to the Borrower and the Fronting Bank shall make such Letter of
Credit available to the Borrower at the Borrower’s aforesaid address on the date
of issuance thereof.

 

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.4 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower agree to repay to the
Administrative Agent forthwith on demand such

 

39



--------------------------------------------------------------------------------

corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of Borrower, a rate per
annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.7 and (ii) in the case of such Bank,
the Federal Funds Rate. If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing for purposes of this Agreement as of the date of
such Borrowing.

 

SECTION 2.5. Notes.

 

(a) The Loans shall be evidenced by the Bank Notes, each of which shall be
payable to the order of each Bank for the account of its Applicable Lending
Office in an amount equal to each such Bank’s Commitment.

 

(b) Each Bank may, by notice to the Borrower and the Administrative Agent,
request that its Loans of a particular type be evidenced by a separate Note in
an amount equal to the aggregate unpaid principal amount of such Loans. Each
such Bank Note shall be in substantially the form of Exhibit A-1 with
appropriate modifications to reflect the fact that it evidences solely Loans of
the relevant type. Each reference in this Agreement to the “Bank Note” of such
Bank shall be deemed to refer to and include any or all of such Bank Notes, as
the context may require.

 

(c) Upon receipt of each Bank’s Bank Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Bank Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by Borrower with respect thereto,
and may, if such Bank so elects in connection with any transfer or enforcement
of its Bank Note, endorse on the schedule forming a part thereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Bank Notes. Each Bank is hereby irrevocably authorized by
the Borrower to endorse its Bank Note and to attach to and make a part of its
Bank Note a continuation of any such schedule as and when required.

 

(d) There shall be no more than ten (10) Euro-Dollar Borrowings and Money Market
Borrowings outstanding at any one time pursuant to this Agreement.

 

40



--------------------------------------------------------------------------------

SECTION 2.6. Maturity of Loans. The Loans shall mature, and the principal amount
thereof shall be due and payable, on the Maturity Date.

 

SECTION 2.7. Interest Rates.

 

(a) Each Alternate Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the sum of the Applicable Margin for
Alternate Base Rate Loans for such day plus the Alternate Base Rate for such
day. Such interest shall be payable monthly in arrears on the last Domestic
Business Day of each calendar month and on the earlier to occur of the Maturity
Date or the date of the termination of the facility in accordance with the terms
hereof.

 

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the Applicable Margin for Euro-Dollar Loans
for such day plus the Adjusted London Interbank Offered Rate applicable to such
Interest Period. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof.

 

“Adjusted London Interbank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upward, if necessary,
to the next higher 1/100 of 1%) by dividing (i) the applicable London Interbank
Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Federal Reserve
System (or any successor) for determining the maximum reserve requirement for a
member bank of the Federal Reserve Board in New York City with deposits
exceeding five billion dollars in respect of “Eurocurrency liabilities” (or in
respect of any

 

41



--------------------------------------------------------------------------------

other category of liabilities which includes deposits by reference to which the
interest rate on Euro-Dollar Loans is determined or any category of extensions
of credit or other assets which includes loans by a non-United States office of
any Bank to United States residents). The Adjusted London Interbank Offered Rate
shall be adjusted automatically on and as of the effective date of any change in
the Euro-Dollar Reserve Percentage.

 

“London Interbank Offered Rate” applicable to any Interest Period, means a rate
per annum equal to the rate for Dollar deposits with maturities comparable to
the applicable Interest Period which appears on Telerate Page 3750 as of 11:00
a.m., London time, on the applicable date; provided, however, if such rate does
not appear on Telerate Page 3750, the “London Interbank Offered Rate” applicable
to a particular Interest Period shall mean a rate per annum equal to the rate at
which deposits in Dollars in an amount approximately equal to the applicable
Euro-Dollar Loan(s), and with maturities comparable to the last day of the
Interest Period with respect to which such London Interbank Offered Rate is
applicable, are offered in immediately available funds in the London interbank
market to the London office of the Administrative Agent by leading banks in the
Dollar market at 11:00 a.m., London time on the applicable date.

 

(c) Subject to Section 8.1, each Money Market LIBOR Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.7(b) as
if the related Money Market LIBOR Loan were a Euro-Dollar Loan) plus (or minus)
the Money Market Margin quoted by the Bank making such Loan in accordance with
Section 2.3. Each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.3. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than ninety days, at intervals of ninety days after the first
day thereof.

 

(d) In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Loans, and,
to the extent

 

42



--------------------------------------------------------------------------------

permitted by law, overdue interest in respect of all Loans, shall bear interest
at the annual rate of the sum of the Alternate Base Rate and four percent (4%).

 

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans (other than Money Market Loans) hereunder. The Administrative Agent
shall give prompt notice to the Borrower and the Banks of each rate of interest
so determined, and its determination thereof shall be conclusive in the absence
of manifest error.

 

SECTION 2.8. Fees.

 

(a) Facility Fee. Effective as of the date hereof, during the Term, the Borrower
shall pay to the Administrative Agent for the account of the Banks ratably in
proportion to their respective Commitments a facility fee (a “Facility Fee”) on
the aggregate Commitments at the Applicable Fee Percentage. The Facility Fee
shall be computed on the aggregate Commitments on the basis of a fraction, the
denominator of which shall be 365 or 366 (based upon the actual number of days
in such calender year) and the numerator of which shall be the actual number of
days in the relevant calendar quarter (including the first day in such quarter
but excluding the last day in such quarter). The Facility Fee shall be payable
in arrears on the first Domestic Business Day of each calendar quarter and at
the Maturity Date or earlier termination of the Facility in accordance with the
terms hereof.

 

(b) Letter of Credit Fee. During the Term, the Borrower shall pay to the
Administrative Agent, for the account of the Banks ratably in proportion to
their respective interests in issued and undrawn Letters of Credit and Existing
Letters of Credit, a fee (a “Letter of Credit Fee”) in an amount, provided that
no Event of Default shall have occurred and be continuing, equal to a rate per
annum equal to the Applicable Margin for Euro-Dollar Loans on the daily average
of such issued and undrawn Letters of Credit and Existing Letters of Credit,
which fee shall be payable, in arrears, on the first Domestic Business Day of
each calendar quarter during the Term and at the Maturity Date or earlier
termination of the facility in accordance with the terms hereof. The Letter of
Credit Fee shall be computed on

 

43



--------------------------------------------------------------------------------

the aggregate amount of issued and undrawn Letters of Credit and Existing
Letters of Credit on the basis of a fraction, the denominator of which shall be
360 and the numerator of which shall be the actual number of days in the
relevant calendar quarter (including the first day in such quarter but excluding
the last day in such quarter). From the occurrence, and during the continuance,
of an Event of Default, such fee shall be increased to be equal to four percent
(4%) per annum on the daily average amount of such issued and undrawn Letters of
Credit and Existing Letters of Credit.

 

(c) Fronting Bank Fee. The Borrower shall pay any Fronting Bank, for its own
account, a fee (a “Fronting Bank Fee”) at a rate per annum equal to .15% of the
issued and undrawn amount of such Letters of Credit or Existing Letters of
Credit, as applicable, which fee shall be in addition to and not in lieu of, the
Letter of Credit Fee. The Fronting Bank Fee shall be payable in arrears on the
first Domestic Business Day of each calendar quarter during the Term and at the
Maturity Date or earlier termination of the facility in accordance with the
terms hereof. The Fronting Bank Fee shall be computed on the aggregate amount of
issued and undrawn Letters of Credit or Existing Letters of Credit, as
applicable, on the basis of a fraction, the denominator of which shall be 360
and the numerator of which shall be the actual number of days in the relevant
calendar quarter (including the first day in such quarter but excluding the last
day in such quarter)

 

(d) Fees Non-Refundable. All fees set forth in this Section 2.8 shall be deemed
to have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable. The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure to the benefit of the Administrative Agent, Fronting Bank and
the Banks, as applicable, regardless of whether any Loans are actually made.

 

SECTION 2.9. Maturity Date; Extension.

 

(a) The term (the “Term”) of the Commitments (and each Bank’s obligations to
make Loans hereunder) shall terminate and expire on the Maturity Date, subject,
however, to the provisions of Subsection 2.9(b) hereof.

 

(b) Borrower shall have one option (the “Extension Option”) to extend the
Maturity Date, for an additional

 

44



--------------------------------------------------------------------------------

twelve (12) month period (the “Extension Term”), upon the following terms and
conditions: (i) delivery by Borrower of written notice thereof to the
Administrative Agent (the “Extension Notice”) on or before the date which shall
not be earlier than ninety (90) days nor later than sixty (60) days prior to the
current Maturity Date (which Extension Notice, the Administrative Agent shall
promptly deliver to the Banks); (ii) no Default or Event of Default shall have
occurred and be continuing both on the date Borrower delivers the Extension
Notice to the Administrative Agent and on the first day of the Extension Term
(the “Extension Date”); (iii) each of the representations and warranties of
Borrower contained in this Agreement (other than representations and warranties
which expressly speak of a different date) shall be true and correct in all
material respects on and as of the Extension Date; and (iv) on the day
immediately preceding the first day of the Extension Term, Borrower shall pay to
the Administrative Agent, for the account of the Banks the Extension Fee (the
payment of the Extension Fee on such date being a condition precedent to the
Extension Term). Borrower’s delivery of the Extension Notice shall be
irrevocable.

 

(c) Upon the date of the termination of the Term, any Loans then outstanding
(together with accrued interest thereon and all other Obligations) shall be due
and payable on such date.

 

SECTION 2.10. Mandatory Prepayment.

 

(a) Intentionally Omitted.

 

(b) In the event that an Unencumbered Asset Pool Property is sold or released
from the restrictions of Section 5.14 hereof, in accordance with this Agreement,
the Borrower shall, if necessary, simultaneously with such sale or release,
prepay to the Administrative Agent, for the account of the Banks, an amount
equal to the amount required such that the Loan remain in compliance with
Sections 5.8(d) and (g) and 5.19, as the case may be, after such sale or
release. Notwithstanding the foregoing, a simultaneous like-kind exchange under
Section 1031 of the Code will not be subject to the provisions of this Section
2.10(b) provided that the exchanged property has qualified as a New Acquisition
and any

 

45



--------------------------------------------------------------------------------

“boot” associated therewith shall be applied to prepayment of the Loan. Sale of
a property in violation of this Section 2.10 shall constitute an Event of
Default.

 

(c) In the event that the Unencumbered Asset Pool Minimum Debt Service Coverage
Ratio of 2:1 is not maintained as of the last day of a calendar quarter (the
“Compliance Date”), either (i) the Credit Parties shall add a New Acquisition or
a Real Property Asset to the Unencumbered Asset Pool Properties in accordance
with this Agreement which, on a pro forma basis (i.e. the Unencumbered Asset
Pool Minimum Debt Service Coverage Ratio shall be recalculated to include such
New Acquisition or Real Property Asset as though the same had been an
Unencumbered Asset Pool Property for the entire applicable period, with
appropriate pro forma adjustments to Unencumbered Asset Pool Net Operating Cash
Flow) would result in compliance with the Unencumbered Asset Pool Minimum Debt
Service Coverage Ratio or (ii) the Borrower shall prepay to the Administrative
Agent, for the account of the Banks, an amount necessary to cause the
Unencumbered Asset Pool Minimum Debt Service Coverage Ratio to be in compliance.
Failure by the Credit Parties to comply with the Unencumbered Asset Pool Minimum
Debt Service Coverage Ratio within 90 days of a Compliance Date shall be an
Event of Default.

 

SECTION 2.11. Optional Prepayments.

 

(a) The Borrower may, upon at least one Domestic Business Day’s notice to the
Administrative Agent, prepay to the Administrative Agent, for the account of the
Banks, any Alternate Base Rate Borrowing in whole at any time, or from time to
time in part in amounts aggregating One Million Dollars ($1,000,000), or an
integral multiple of One Million Dollars ($1,000,000) in excess thereof or, if
less, the outstanding principal balance, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Banks included in such Borrowing. Any notice of prepayment delivered
pursuant to this Section 2.11(a) shall set forth the amount of such prepayment
which is applicable to any Loan made for working capital purposes after such
prepayment is made.

 

(b) Except as provided in Section 8.2, Borrower may not prepay all or any
portion of the principal amount of any Euro-Dollar Loan prior to the last day of
the Interest

 

46



--------------------------------------------------------------------------------

Period applicable thereto unless the Borrower shall also pay any applicable
expenses pursuant to Section 2.13. Any such prepayment shall be upon at least
three (3) Euro-Dollar Business Days’ notice to the Administrative Agent. Any
notice of prepayment delivered pursuant to this Section 2.11(b) shall set forth
the amount of such prepayment which is applicable to any Loan made for working
capital purposes after such prepayment is made. Each such optional prepayment
shall be in the amounts set forth in Section 2.11(a) above and shall be applied
to prepay ratably the Loans of the Banks included.

 

(c) The Borrower may not prepay any Money Market Loan pursuant to this Section
2.11 except with the prior consent of the applicable Bank or Designated Lender,
as the case may be.

 

(d) Borrower may, upon at least one (1) Domestic Business Day’s notice to the
Administrative Agent (by 11:00 a.m. New York time on such Domestic Business
Day), reimburse the Administrative Agent for the benefit of the Fronting Bank
for the amount of any drawing under a Letter of Credit or Existing Letter of
Credit, as applicable, in whole or in part in any amount.

 

(e) Borrower may at any time return any undrawn Letters of Credit or Existing
Letters of Credit, as applicable to the Fronting Bank in whole, but not in part,
and the Fronting Bank shall give the Administrative Agent and each of the Banks
notice of such return.

 

(f) Borrower may at any time and from time to time cancel all or any part of the
Commitments in minimum amounts aggregating Five Million Dollars ($5,000,000), or
an integral multiple of One Million Dollars ($1,000,000) in excess thereof, by
the delivery to the Administrative Agent and the Banks of a notice of
cancellation upon at least three (3) Domestic Business Days’ notice to
Administrative Agent and the Banks, whereupon, in either event, all or such
portion of the Commitments shall terminate as to the Banks, pro rata on the date
set forth in such notice of cancellation, and, if there are any Loans then
outstanding in an aggregate amount which exceeds the aggregate Commitments
(after giving effect to any such reduction), the Borrower shall prepay to the

 

47



--------------------------------------------------------------------------------

Administrative Agent, for the account of the Banks, as applicable, all or such
portion of Loans outstanding on such date in accordance with the requirements of
Sections 2.11(a) and (b). In no event shall Borrower be permitted to cancel
Commitments for which a Letter of Credit or Existing Letter of Credit, as
applicable, has been issued and is outstanding unless Borrower returns (or
causes to be returned) such Letter of Credit or Existing Letter of Credit, as
applicable, to the applicable Fronting Bank. Borrower shall be permitted to
designate in its notice of cancellation which Loans, if any, are to be prepaid.

 

(g) Upon receipt of a notice of prepayment or cancellation or a return of a
Letter of Credit or Existing Letter of Credit, as applicable, pursuant to this
Section, the Administrative Agent shall promptly, and in any event within one
(1) Domestic Business Day, notify each Bank of the contents thereof and of such
Bank’s ratable share (if any) of such prepayment or cancellation and such notice
shall not thereafter be revocable by the Borrower.

 

(h) Any amounts so prepaid pursuant to this Section 2.11 may be reborrowed
subject to the other terms of this Agreement. In the event Borrower elects to
cancel all or any portion of the Commitments pursuant to Section 2.11(e) hereof,
such amounts may not be reborrowed.

 

SECTION 2.12. General Provisions as to Payments.

 

(a) The Borrower shall make each payment of principal of, and interest on, the
Loans and of fees hereunder, not later than 12:00 Noon (New York City time) on
the date when due, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.1. Any
payment which is received on any Domestic Business Day after the time specified
in the preceding sentence shall be deemed to have been made on the immediately
succeeding Domestic Business Day. All amounts due hereunder shall be payable,
without any counterclaim, setoff or deduction whatsoever, at the office of
Administrative Agent at the address set forth on the signature page of this
Agreement or at such other place as Administrative Agent may from time to time
designate in writing. The Administrative Agent shall distribute to each Bank its
ratable share of each such payment received by the Administrative Agent for the
account of the Banks on the same day as received by the Administrative Agent if
received by the Administrative Agent by 3:00 p.m. (New York City time),

 

48



--------------------------------------------------------------------------------

or, if received by the Administrative Agent after 3:00 p.m. (New York City
time), on the immediately following Domestic Business Day. Whenever any payment
of principal of, or interest on, the Alternate Base Rate Loans or of fees shall
be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day.
Whenever any payment of principal of, or interest on, the Money Market Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time. If and to
the extent that the Administrative Agent shall receive any such payment for the
account of the Banks on or before 3:00 P.M. (New York City time) on any Domestic
Business Day, and Administrative Agent shall not have distributed to any Bank
its applicable share of such payment on such Domestic Business Day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date Administrative Agent distributes such
amount to such Bank, at the Federal Funds Rate.

 

(b) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Banks hereunder that
Borrower shall not make such payment in full, the Administrative Agent may
assume that Borrower has made such payment in full to the Administrative Agent
on such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that Borrower shall not have so
made such payment, each Bank severally shall repay to the Administrative Agent
forthwith on demand such amount

 

49



--------------------------------------------------------------------------------

distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.13. Funding Losses. If Borrower makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Article II, VI or VIII or
otherwise) on any day other than the last day of the Interest Period applicable
thereto, or the last day of an applicable period fixed pursuant to Section
2.7(b), or if Borrower fails to borrow any Euro-Dollar Loans, after notice has
been given to any Bank in accordance with Section 2.4(a), Borrower shall
reimburse each Bank within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing Participant in the related Loan),
including (without limitation) any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow and administrative fees and
expenses, provided that such Bank shall have delivered to Borrower a certificate
as to the amount of such loss or expense and the calculation thereof, which
certificate shall be conclusive in the absence of manifest error.

 

SECTION 2.14. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). Except as expressly set forth to the contrary
herein, all other interest and fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).

 

SECTION 2.15. Method of Electing Interest Rates.

 

(a) The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by Borrower in the applicable Notice of Borrowing.
Thereafter, Borrower may from time to time elect to change or continue the type
of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

 

(i) if such Loans are Alternate Base Rate Loans, Borrower may elect to convert
such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day;

 

50



--------------------------------------------------------------------------------

(ii) if such Loans are Euro-Dollar Loans, Borrower may elect to convert such
Loans to Alternate Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, in each case effective on
the last day of the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective (unless the relevant Loans are to be continued as Alternate Base
Rate Loans, in which case such notice shall be delivered to the Administrative
Agent no later than 12:00 Noon (New York City time) at least one (1) Domestic
Business Day before such continuation is to be effective). A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group, (ii) the portion to
which such notice applies, and the remaining portion to which it does not apply,
are each $5,000,000 or any larger multiple of $1,000,000, (iii) subject to
Section 2.1, there shall be no more than ten (10) Borrowings comprised of
Euro-Dollar Loans outstanding at any time under this Agreement, (iv) no Loan may
be continued as, or converted into, a Euro-Dollar Loan when any Event of Default
has occurred and is continuing, and (v) no Interest Period shall extend beyond
the Maturity Date.

 

(b) Each Notice of Interest Rate Election shall specify:

 

(i) the Group of Loans (or portion thereof) to which such notice applies;

 

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection (a)
above;

 

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if such new Loans are Euro-Dollar Loans, the duration of the initial
Interest Period applicable thereto; and

 

51



--------------------------------------------------------------------------------

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c) Upon receipt of a Notice of Interest Rate Election from Borrower pursuant to
subsection (a) above, the Administrative Agent shall notify each Bank on the
same day as it receives such Notice of Interest Rate Election of the contents
thereof and such notice shall not thereafter be revocable by Borrower. If
Borrower fails to deliver a timely Notice of Interest Rate Election to the
Administrative Agent for any Group of Euro-Dollar Loans, such Loans shall be
converted into Alternate Base Rate Loans on the last day of the then current
Interest Period applicable thereto.

 

SECTION 2.16. Letters of Credit.

 

(a) Subject to the terms contained in this Agreement and the other Loan
Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the Borrower and Fronting Bank in an amount or amounts equal to the amount or
amounts requested by the Borrower.

 

(b) Each Letter of Credit shall be issued in the minimum amount of One Million
Dollars ($1,000,000).

 

(c) The Letter of Credit Usage shall be no more than $75,000,000 at any one
time.

 

(d) There shall be no more than ten (10) Letters of Credit and Existing Letters
of Credit outstanding at any one time.

 

(e) In the event of any request for a drawing under any Letter of Credit or
Existing Letter of Credit, as applicable, by the beneficiary thereunder, the
Fronting Bank shall notify the Borrower and the Administrative Agent (and the
Administrative Agent shall endeavor to notify each Bank thereof) on or before
the date on which the Fronting Bank intends to honor such drawing, and, except
as provided in

 

52



--------------------------------------------------------------------------------

this subsection (e), the Borrower shall reimburse the Fronting Bank, in
immediately available funds, on the same day on which such drawing is honored in
an amount equal to the amount of such drawing. Notwithstanding anything
contained herein to the contrary, however, unless Borrower shall have notified
the Administrative Agent, and the Fronting Bank prior to 11:00 a.m. (New York
time) on the Domestic Business Day immediately prior to the date of such drawing
that Borrower intends to reimburse the Fronting Bank for the amount of such
drawing with funds other than the proceeds of the Loans, the Borrower shall be
deemed to have timely given a Notice of Borrowing pursuant to Section 2.2 to the
Administrative Agent, requesting a Borrowing of Alternate Base Rate Loans on the
date on which such drawing is honored and in an amount equal to the amount of
such drawing. Each Bank (other than the Fronting Bank) shall, in accordance with
Section 2.4(b), make available its share of such Borrowing to the Administrative
Agent, the proceeds of which shall be applied directly by the Administrative
Agent to reimburse the Fronting Bank for the amount of such draw. In the event
that any such Bank fails to make available to the Fronting Bank the amount of
such Bank’s participation on the date of a drawing, the Fronting Bank shall be
entitled to recover such amount on demand from such Bank together with interest
at the Federal Funds Rate commencing on the date such drawing is honored.

 

(f) If, after the date hereof, any change in any law or regulation or in the
interpretation thereof by any court or administrative or governmental authority
charged with the administration thereof shall either (a) impose, modify or deem
applicable any reserve, special deposit or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of, or
participations in any letter of credit, upon any Bank (including the Fronting
Bank) or (b) impose on any Bank any other condition regarding this Agreement or
such Bank (including the Fronting Bank) as it pertains to the Letters of Credit
and Existing Letters of Credit or any participation therein, and the result of
any event referred to in the preceding clause (a) or (b) shall be to increase
the cost to the Fronting Bank or any Bank of issuing or maintaining any Letter
of Credit or Existing Letter of Credit, as applicable, or participating therein
then the Borrower shall pay to the

 

53



--------------------------------------------------------------------------------

Fronting Bank or such Bank, within 15 days after written demand by such Bank
(with a copy to the Administrative Agent), which demand shall be accompanied by
a certificate showing, in reasonable detail, the calculation of such amount or
amounts, such additional amounts as shall be required to compensate the Fronting
Bank or such Bank for such increased costs or reduction in amounts received or
receivable hereunder together with interest thereon at the Alternate Base Rate.
The amount specified in the written demand shall, absent manifest error, be
final and conclusive and binding upon the Borrower.

 

(g) The Borrower hereby agrees to protect, indemnify, pay and save the Fronting
Bank harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and disbursements) which the Fronting Bank may incur or be subject to as a
result of (i) the issuance of the Letters of Credit and Existing Letters of
Credit, other than as a result of the gross negligence or wilful misconduct of
the Fronting Bank or (ii) the failure of the applicable Fronting Bank to honor a
drawing under any Letter of Credit or Existing Letter of Credit, as applicable,
as a result of any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or governmental authority
(collectively, “Governmental Acts”), other than as a result of the gross
negligence or wilful misconduct of the Fronting Bank. As between the Borrower
and the Fronting Bank, the Borrower assumes all risks of the acts and omissions
of, or misuses of, the Letters of Credit or Existing Letters of Credit, as
applicable, issued by the Fronting Bank, by the beneficiaries of such Letters of
Credit or Existing Letters of Credit, as applicable. In furtherance and not in
limitation of the foregoing, the Fronting Bank shall not be responsible (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of such Letters of Credit or Existing Letters of Credit, as applicable,
even if it should in fact prove to be in any and all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
insufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or Existing Letter of Credit, as
applicable, or the rights or benefits thereunder or proceeds thereof, in whole
or in part, which may prove to be invalid or ineffective for any reason; (iii)
for failure of the beneficiary of any such Letter of Credit or Existing Letter
of Credit, as applicable,

 

54



--------------------------------------------------------------------------------

to comply fully with conditions required in order to draw upon such Letter of
Credit or Existing Letter of Credit, as applicable; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any message, by mail,
facsimile transmission, or otherwise; (v) for errors in interpretation of any
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any documents required in order to make a drawing under any such Letter of
Credit or Existing Letter of Credit, as applicable, or of the proceeds thereof;
(vii) for the misapplication by the beneficiary of any such Letter of Credit or
Existing Letter of Credit, as applicable, of the proceeds of such Letter of
Credit or Existing Letter of Credit, as applicable; and (viii) for any
consequence arising from causes beyond the control of the Fronting Bank,
including any Government Acts, in each case other than as a result of the gross
negligence or willful misconduct of the Fronting Bank. None of the above shall
affect, impair or prevent the vesting of the Fronting Bank’s rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit or Existing Letters of
Credit, as applicable, issued by it or the related certificates, if taken or
omitted in good faith, shall not put the Fronting Bank under any resulting
liability to the Borrower.

 

(h) If the Fronting Bank or the Administrative Agent is required at any time,
pursuant to any bankruptcy, insolvency, liquidation or reorganization law or
otherwise, to return to the Borrower any reimbursement by the Borrower of any
drawing under any Letter of Credit or Existing Letter of Credit, as applicable,
each Bank shall pay to the Fronting Bank or the Administrative Agent, as the
case may be, its share of such payment, but without interest thereon unless the
Fronting Bank or the Administrative Agent is required to pay interest on such
amounts to the person recovering such payment, in which case with interest
thereon, computed at the same rate, and on the same basis, as the interest that
the Fronting Bank or the Administrative Agent is required to pay.

 

SECTION 2.17. Letter of Credit Usage Absolute. The obligations of the Borrower
under this Agreement in respect of any Letter of Credit or Existing Letter of
Credit, as applicable, shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement (as the same may be
amended from time to time) and any Letter of Credit Documents (as hereinafter
defined) under all circumstances, including, without limitation, to the extent
permitted by law, the following circumstances:

 

(a) any lack of validity or enforceability of any Letter of Credit or Existing
Letter of Credit, as applicable, or any other agreement or instrument relating
thereto (collectively, the “Letter of Credit Documents”) or any Loan Document;

 

55



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of Borrower in respect of the Letters of
Credit or Existing Letters of Credit, as applicable, or any other amendment or
waiver of or any consent by Borrower to departure from all or any of the Letter
of Credit Documents or any Loan Document, provided that the Fronting Bank shall
not consent to any such change or amendment unless previously consented to in
writing by Borrower;

 

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the obligations of Borrower in respect of the Letters of Credit or Existing
Letters of Credit, as applicable;

 

(d) the existence of any claim, set-off, defense or other right that Borrower
may have at any time against any beneficiary or any transferee of a Letter of
Credit or Existing Letter of Credit, as applicable (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Administrative
Agent, the Fronting Bank or any Bank (other than a defense based on the gross
negligence or wilful misconduct of the Administrative Agent, the Fronting Bank
or such Bank) or any other Person, whether in connection with the Loan
Documents, the transactions contemplated hereby or by the Letter of Credit
Documents or any unrelated transaction;

 

(e) any draft or any other document presented under or in connection with any
Letter of Credit or Existing Letter of Credit, as applicable, or other Loan
Document proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
provided that payment by the

 

56



--------------------------------------------------------------------------------

Fronting Bank under such Letter of Credit or Existing Letter of Credit, as
applicable, against presentation of such draft or document shall not have
constituted gross negligence or wilful misconduct of the Fronting Bank;

 

(f) payment by the Fronting Bank against presentation of a draft or certificate
that does not comply with the terms of the Letter of Credit or Existing Letter
of Credit, as applicable; provided that such payment shall not have constituted
gross negligence or wilful misconduct of the Fronting Bank; and

 

(g) any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any Letter of Credit or any
Existing Letter of Credit or any agreement or instrument relating to any Letter
of Credit or any Existing Letter of Credit, whether or not similar to any of the
foregoing, that might otherwise constitute a defense available to, or a
discharge of, the Borrower; provided that such other circumstance or happening
shall not have been the result of gross negligence or wilful misconduct of the
Fronting Bank.

 

SECTION 2.18. Letters of Credit under Existing Credit Agreement.

 

(a) Set forth on Schedule 2.18 annexed hereto is a list of (i) the outstanding
letters of credit issued by Existing Fronting Bank pursuant to the Existing
Credit Agreement (the “Existing Letters of Credit”), (ii) the beneficiaries of
such Existing Letters of Credit, (iii) the face amount of such Existing Letters
of Credit, (iv) the expiration dates of such Existing Letters of Credit and (v)
the undrawn face amounts of such Existing Letters of Credit.

 

(b) As of the Closing Date, the Existing Letters of Credit will be deemed
Letters of Credit issued under this Agreement by the Existing Fronting Bank
until the earlier of the date upon which such Existing Letters of Credit shall
terminate or shall be returned to Existing Fronting Bank.

 

SECTION 2.19. Increases in Loan Commitment.

 

(a) Unless a Default or an Event of Default has occurred and is continuing,
Borrower, by written notice to Administrative Agent (each, an “Additional
Commitment Notice”), may request on up to four (4) occasions during the
twenty-four (24) month period after the Closing that the

 

57



--------------------------------------------------------------------------------

Commitments be increased by an amount not less than Fifty Million Dollars
($50,000,000) per request and not more than Two Hundred Million Dollars
($200,000,000) in the aggregate (such that the aggregate Commitments after such
increase shall never exceed Seven Hundred Million Dollars ($700,000,000));
provided that for any such request (A) any Bank which is a party to this
Agreement prior to such request for increase, at its sole discretion, may elect
to increase its Commitment but shall not have any obligation to so increase its
Commitment, (B) in the event that any Bank does not elect to increase its
Commitment, the Lead Arranger shall request the Banks that have elected to
increase their Commitments to subscribe to the aggregate unsubscribed amount of
the increase (but no Bank shall be obligated to increase its Commitment), and
(C) in the event that one or more Banks elect not to increase their Commitments,
the Lead Arranger shall use commercially reasonable efforts to locate additional
Eligible Institutions willing to hold commitments for the unsubscribed portion
of the requested increase, and Borrower may also identify additional Eligible
Institutions willing to hold commitments for the unsubscribed portion of the
requested increase, provided further that Administrative Agent and the Fronting
Banks shall have the right to approve any such additional Eligible Institutions,
which approval will not be unreasonably withheld or delayed. In the event that
Eligible Institutions commit to any such increase, the aggregate Commitments and
the individual Commitments of the committed Banks shall be increased, the pro
rata shares of the Banks shall be adjusted, new Notes shall be issued, Borrower
shall make such borrowings and repayments as shall be necessary to effect the
reallocation of the Loans so that the Loans are held by the Banks in accordance
with their pro rata shares after giving effect to such increase, and other
changes shall be made to the Loan Documents as may be necessary to reflect the
aggregate amount, if any, by which Banks have agreed to increase their
respective Commitments or make new Commitments in response to the Borrower’s
request for an increase in the Commitment pursuant to this Section 2.19, in each
case without the consent of the Banks other than those Banks increasing their
Commitments. The fees payable by Borrower upon any such increase in the
Commitment shall be agreed upon by the Lead Arranger and Borrower at the time of
such increase. Notwithstanding the foregoing, nothing in this Section 2.19 shall
constitute or be deemed to constitute an agreement by any Bank to increase its
individual Commitment hereunder.

 

58



--------------------------------------------------------------------------------

In the event of any such increase of the Commitments pursuant to this Section
2.19, the aggregate Letter of Credit Usage of the Banks shall remain
$75,000,000.

 

(b) Notwithstanding the foregoing, an increase in the aggregate amount of the
Commitments shall be effective only if (i) no Default shall have occurred and be
continuing on the date of the Additional Commitment Notice and the date such
increase is to become effective; (ii) each of the representations and warranties
made by each of the Credit Parties in this Agreement and the other Loan
Documents shall be true and complete in all material respects on and as of the
date of the Additional Commitment Notice and the date such increase is to become
effective with the same force and effect as if made on and as of such date (or,
if any such representation or warrant is expressly stated to have been made as
of a specific date, as of such specific date); and (iii) the Administrative
Agent shall have received (x) such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
authorization of such increase and (y) a favorable written opinion (addressed to
the Administrative Agent and the Banks) of counsel for the Borrower giving
effect to such increase.

 

ARTICLE III CONDITIONS

 

SECTION 3.1. Closing. The closing hereunder shall occur on the date (the
“Closing Date”) when each of the following conditions is satisfied (or waived by
the Administrative Agent), each document to be dated the Closing Date unless
otherwise indicated:

 

(a) Borrower shall have executed and delivered to the Administrative Agent a
Bank Note for the account of each Bank dated on or before the Closing Date
complying with the provisions of Section 2.5;

 

(b) the Borrower shall have executed and delivered to the Administrative Agent a
duly executed original of this Agreement;

 

59



--------------------------------------------------------------------------------

(c) Guarantor shall have executed and delivered to the Administrative Agent a
duly executed original of the Guaranty;

 

(d) Administrative Agent shall have received an opinion of Hogan & Hartson
L.L.P., with respect to certain matters of New York and Maryland law, acceptable
to the Administrative Agent, the Banks and their counsel;

 

(e) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and Guarantor, the authority for and the validity of this Agreement and
the other Loan Documents, and any other matters relevant hereto, all in form and
substance reasonably satisfactory to the Administrative Agent. Such
documentation shall include, without limitation, the articles of incorporation
and by-laws of Borrower and the partnership agreement and limited partnership
certificate of Guarantor, as amended, modified or supplemented to the Closing
Date, each certified to be true, correct and complete by a senior officer of
Borrower (or Guarantor, as applicable) as of a date not more than forty-five
(45) days prior to the Closing Date, together with a good standing certificate
from the Secretary of State (or the equivalent thereof) of Maryland with respect
to Borrower and a good standing certificate from the Secretary of State (or the
equivalent thereof) of Delaware with respect to Guarantor and from the Secretary
of State (or the equivalent thereof) of each other State in which Borrower or
Guarantor is required to be qualified to transact business, each to be dated not
more than forty-five (45) days prior to the Closing Date;

 

(f) the Administrative Agent shall have received all certificates, agreements
and other documents and papers referred to in this Section 3.1 and Section 3.2,
unless otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;

 

(g) the Borrower and Guarantor shall have taken all actions required to
authorize the execution and delivery of this Agreement and the other Loan
Documents and the performance thereof by the Borrower and Guarantor;

 

60



--------------------------------------------------------------------------------

(h) the Administrative Agent shall have received an unaudited consolidated
balance sheet and income statement of Borrower for the fiscal quarter ended
March 31, 2004;

 

(i) the Administrative Agent shall have received wire transfer instructions in
connection with the Loans to be made on the Closing Date;

 

(j) the Administrative Agent shall have received (x) for its and any other
Bank’s account, all fees due and payable pursuant to Section 2.8 hereof on or
before the Closing Date, (y) the reasonable fees and expenses accrued through
the Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP and (z) evidence of
payment of principal, interest, fees and expenses due by Borrower and its
affiliates pursuant to the Existing Credit Agreement, it being understood that
proceeds of the Loans will be available to satisfy this condition;

 

(k) the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower and Guarantor, and the validity and
enforceability, of the Loan Documents to which they are a party, or in
connection with any of the transactions contemplated thereby, and such consents,
licenses and approvals shall be in full force and effect;

 

(l) the Administrative Agent shall have received satisfactory reports of Uniform
Commercial Code filing searches conducted by a search firm acceptable to the
Administrative Agent with respect to the Borrower and Guarantor, such searches
to be conducted in each of the locations specified by the Administrative Agent;

 

(m) no material Defaults or Events of Default (as defined in the Existing Credit
Agreement) shall exist and no default shall exist under any existing agreement
entered into by either Borrower or Guarantor in connection with any Debt of
Borrower or Guarantor;

 

(n) the representations and warranties of the Borrower and Guarantor contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date both before and after giving
effect to the making of any Loans;

 

61



--------------------------------------------------------------------------------

(o) receipt by the Administrative Agent and the Banks of a certificate of the
chief financial officer or the chief accounting officer of Borrower certifying
that the Borrower and Guarantor are in compliance with all covenants of the
Borrower and Guarantor contained in this Agreement and the Guaranty, as
applicable, including, without limitation, the requirements of Section 5.8, as
of the Closing Date; and

 

(p) receipt by the Agent of a copy of the irrevocable notice delivered by or on
behalf of Borrower terminating the Existing Credit Agreement.

 

The Administrative Agent shall promptly notify the Borrower and the Banks of the
Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing or to participate in any Letter of Credit or Existing
Letter of Credit, as applicable, issued by the Fronting Bank and the obligation
of the Fronting Bank to issue a Letter of Credit on the occasion of any
Borrowing is subject to the satisfaction of the following conditions:

 

(a) the Closing Date shall have occurred on or prior to June 21, 2004;

 

(b) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2 or Section 2.3;

 

(c) immediately after such Borrowing, the Outstanding Balance shall not exceed
the aggregate amount of the Commitments and with respect to each Bank, such
Bank’s pro rata portion of the Committed Loans and Letter of Credit Usage shall
not exceed such Bank’s Commitment;

 

(d) immediately before and after such Borrowing, no Default or Event of Default
shall have occurred and be continuing both before and after giving effect to the
making of such Loans or the issuance of such Letter of Credit;

 

62



--------------------------------------------------------------------------------

(e) the representations and warranties of the Borrower and Guarantor contained
in this Agreement and the other Loan Documents, as applicable, shall be true and
correct in all material respects on and as of the date of such Borrowing or
issuance both before and after giving effect to the making of such Loans or the
issuance of such Letter of Credit;

 

(f) no law or regulation shall have been adopted, no order, judgment or decree
of any governmental authority shall have been issued, and no litigation shall be
pending or threatened, which does or, with respect to any threatened litigation,
seeks to enjoin, prohibit or restrain, the making or repayment of the Loans, the
issuance of any Letters of Credit or Existing Letters of Credit, as applicable,
or any participations therein or the consummation of the transactions
contemplated hereby; and

 

(g) no event, act or condition shall have occurred after the Closing Date which,
in the reasonable judgment of the Administrative Agent or the Required Banks, as
the case may be, has had or is likely to have a Material Adverse Effect.

 

Each Borrowing hereunder and each issuance of a Letter of Credit shall be deemed
to be a representation and warranty by the Borrower on the date of such
Borrowing or issuance as to the facts specified in clauses (c) through (g) of
this Section (except that with respect to clause (f), such representation and
warranty shall be deemed to be limited to laws, regulations, orders, judgments,
decrees and litigation affecting the Borrower or Guarantor and not solely the
Banks).

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the other Banks which
are or may become a party to this Agreement to make the Loans, the Borrower
makes the following representations and warranties as of the date hereof. Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans and the issuance or deemed issuance of the Letters of Credit and
the Existing Letters of Credit.

 

63



--------------------------------------------------------------------------------

SECTION 4.1. Existence and Power of Borrower. Borrower is duly organized,
validly existing and in good standing as a corporation under the laws of the
State of Maryland and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

 

SECTION 4.2. Existence and Power of Guarantor. Guarantor is duly organized,
validly existing and in good standing as a limited partnership under the laws of
the State of Delaware and each has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and each has been duly qualified and is in good standing in
every jurisdiction in which the failure to be so qualified and/or in good
standing is likely to have a Material Adverse Effect.

 

SECTION 4.3. Power and Authority of Borrower. Borrower has the corporate power
and authority to execute, deliver and carry out the terms and provisions of each
of the Loan Documents to which it is a party and to consummate the transactions
contemplated thereby and has taken all necessary action to authorize the
execution and delivery on behalf of Borrower and the performance by Borrower of,
and the consummation of the transactions contemplated by, such Loan Documents.
Borrower has duly executed and delivered each Loan Document to which it is a
party, and each such Loan Document constitutes the legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy or other laws
affecting creditors rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.

 

SECTION 4.4. Power and Authority of Guarantor. Guarantor has the partnership
power and authority to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and to consummate the

 

64



--------------------------------------------------------------------------------

transactions contemplated thereby and has taken all necessary action to
authorize the execution and delivery on behalf of Guarantor and the performance
by Guarantor of, and the consummation of the transactions contemplated by, such
Loan Documents. Guarantor has duly executed and delivered each Loan Document to
which it is a party, and each such Loan Document constitutes the legal, valid
and binding obligation of Guarantor enforceable in accordance with its terms,
except as enforceability may be limited by applicable insolvency, bankruptcy or
other laws affecting creditors rights generally, or general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law.

 

SECTION 4.5. No Violation. Neither the execution, delivery or performance by or
on behalf of the Borrower or Guarantor of the Loan Documents to which it is a
party, nor compliance by the Borrower or Guarantor with the terms and provisions
thereof nor the consummation of the transactions contemplated by the Loan
Documents, (i) shall contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality applicable to Borrower or Guarantor or (ii) shall conflict with
or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or Guarantor pursuant to the terms of any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which the Borrower or Guarantor (or of any partnership of which either Borrower
or Guarantor is a partner) is a party or by which it or any of its property or
assets is bound or to which it is subject or (iii) shall cause a default by
either Borrower or Guarantor under any organizational document of any
Subsidiary, or cause a default under Borrower’s articles of incorporation or
by-laws or Guarantor’s agreement of limited partnership.

 

SECTION 4.6. Financial Information.

 

(a) The unaudited consolidated balance sheet of Borrower as of March 31, 2004, a
applicable copy of which has been delivered to the Administrative Agent, fairly
presents, in conformity with GAAP, the consolidated financial condition of
Borrower as of such date.

 

65



--------------------------------------------------------------------------------

(b) Since March 31, 2004, (i) there has been no material adverse change in the
business, financial condition or results of operations of the Borrower or
Guarantor and (ii) except as previously disclosed to the Administrative Agent or
as publicly disclosed, neither the Borrower nor Guarantor has incurred any
material indebtedness or guaranty.

 

SECTION 4.7. Litigation.

 

(a) There is no action, suit or proceeding pending against, or to the knowledge
of the Borrower, threatened against or affecting, (i) the Borrower or Guarantor
or any of their Subsidiaries, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of their assets, in any case
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable likelihood of an adverse decision which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or which in any manner draws into question the validity of this
Agreement or the other Loan Documents.

 

(b) There are no final nonappealable judgments or decrees in an aggregate amount
of Five Million Dollars ($5,000,000) or more entered by a court or courts of
competent jurisdiction against the Borrower or Guarantor (other than any
judgment as to which, and only to the extent, a reputable insurance company has
acknowledged coverage of such claim in writing).

 

SECTION 4.8. Compliance with ERISA.

 

(a) Except as previously disclosed to the Administrative Agent in writing, each
member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code with respect to each Plan, except where failure to do so
would not result in a Material Adverse Effect. No member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement,

 

66



--------------------------------------------------------------------------------

which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

 

(b) The transactions contemplated by the Loan Documents will not constitute a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of ERISA) that could subject the Administrative Agent or the
Banks to any tax or penalty for prohibited transactions imposed under Section
4975 of the Code or Section 502(i) of ERISA.

 

SECTION 4.9. Environmental Matters. In the ordinary course of its business, the
Borrower and Guarantor each review the effect of Environmental Laws on the
business, operations and properties of the Borrower and Guarantor and their
Subsidiaries in the course of which they identify and evaluate associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

 

SECTION 4.10. Taxes. The initial tax year of Borrower for federal income tax
purposes was 1993. The initial tax year of Guarantor for federal income tax
purposes was 1996. The Borrower and Guarantor and their respective Subsidiaries
have filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any Subsidiary. The charges, accruals and reserves on the books of the
Borrower and Guarantor and their respective Subsidiaries in respect of taxes or
other governmental charges are, in the opinion of the Borrower, adequate.

 

67



--------------------------------------------------------------------------------

SECTION 4.11. Full Disclosure. All information heretofore furnished by the
Borrower or Guarantor to the Administrative Agent or any Bank for purposes of or
in connection with this Agreement or any transaction contemplated hereby is true
and accurate in all material respects on the date as of which such information
is stated or certified. The Borrower and Guarantor have disclosed to the Banks
in writing any and all facts known to the Borrower or Guarantor which materially
and adversely affect or are likely to materially and adversely affect (to the
extent the Borrower can now reasonably foresee), the business, operations or
financial condition of the Borrower and Guarantor considered as one enterprise
or the ability of the Borrower to perform its obligations under this Agreement
or the other Loan Documents or the ability of the Guarantor to perform its
obligations under the Guaranty.

 

SECTION 4.12. Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
each of the Borrower and Guarantor is Solvent.

 

SECTION 4.13. Use of Proceeds; Margin Regulations. All Letters of Credit and all
proceeds of the Loans shall be used by the Borrower only in accordance with the
provisions hereof. No part of the proceeds of any Loan, and no Letter of Credit,
shall be used by the Borrower or its affiliates to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock. Neither the making of any Loan nor the use of the proceeds
thereof nor the issuance of any Letter of Credit shall violate or be
inconsistent with the provisions of Regulations T, U or X of the Federal Reserve
Board.

 

SECTION 4.14. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the

 

68



--------------------------------------------------------------------------------

transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect.

 

SECTION 4.15. Investment Company Act; Public Utility Holding Company Act.
Neither Borrower nor Guarantor is (x) an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, (y) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or (z) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

 

SECTION 4.16. Closing Date Transactions. On the Closing Date and immediately
prior to the making of the Loans, the transactions (other than the making of the
Loans) intended to be consummated on the Closing Date will have been consummated
in accordance with all applicable laws. All consents and approvals of, and
filings and registrations with, and all other actions by, any Person required in
order to make or consummate such transactions have been obtained, given, filed
or taken and are in full force and effect.

 

SECTION 4.17. Representations and Warranties in Loan Documents. All
representations and warranties made by the Borrower and the Guarantor in the
Loan Documents are true and correct in all material respects.

 

SECTION 4.18. Patents, Trademarks, etc. Each of the Borrower and Guarantor has
obtained and holds in full force and effect all patents, trademarks, service
marks, trade names, copyrights and other such rights, free from burdensome
restrictions, which are necessary for the operation of its business as presently
conducted, the impairment of which is likely to have a Material Adverse Effect.
To the Borrower’s knowledge, no material product, process, method, substance,
part or other material presently sold by or employed by the Borrower or
Guarantor in connection with such business infringes any patent, trademark,
service mark, trade name, copyright, license or other such right owned by any
other Person. There is not pending or, to the Borrower’s knowledge, threatened
any claim or litigation against or affecting either Borrower or Guarantor
contesting its right to sell or use any such product, process, method,
substance, part or other material which would reasonably be expected to have a
Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

SECTION 4.19. No Default. No Default or Event of Default exists under or with
respect to any Loan Document. Neither Borrower nor Guarantor is in default in
any material respect beyond any applicable grace period under or with respect to
any other material agreement, instrument or undertaking to which it is a party
or by which it or any of its property is bound in any respect, the existence of
which default is likely (to the extent that the Borrower can now reasonably
foresee) to result in a Material Adverse Effect.

 

SECTION 4.20. Licenses, etc. Each of Borrower and Guarantor has obtained and
holds in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely (to the extent
that the Borrower can now reasonably foresee) to have a Material Adverse Effect.

 

SECTION 4.21. Compliance With Law. Each of Borrower and Guarantor is in
compliance with all laws, rules, regulations, orders, judgments, writs and
decrees, including, without limitation, all building and zoning ordinances and
codes, the failure to comply with which is likely (to the extent that the
Borrower can now reasonably foresee) to have a Material Adverse Effect.

 

SECTION 4.22. No Burdensome Restrictions. Neither Borrower nor Guarantor is a
party to any agreement or instrument or subject to any other obligation or any
charter or corporate or partnership restriction, as the case may be, which,
individually or in the aggregate, is likely (to the extent that the Borrower can
now reasonably foresee) to have a Material Adverse Effect.

 

SECTION 4.23. Brokers’ Fees. Neither Borrower nor Guarantor has dealt with any
broker or finder with respect to the transactions contemplated by the Loan
Documents (except with respect to the acquisition or disposition of Real
Property Assets) or otherwise in connection with this

 

70



--------------------------------------------------------------------------------

Agreement or any other Loan Document, and neither Borrower nor Guarantor has
done any acts, had any negotiations or conversation, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment by the Borrower or Guarantor of any brokerage fee,
charge, commission or other compensation to any party with respect to the
transactions contemplated by the Loan Documents (except with respect to the
acquisition or disposition of Real Property Assets), other than the fees payable
hereunder.

 

SECTION 4.24. Labor Matters. Except as set forth in Schedule 4.24, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or Guarantor and neither the Borrower nor any Guarantor has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years.

 

SECTION 4.25. Organizational Documents. The documents delivered pursuant to
Section 3.1(e) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower and the Guarantor. The Borrower represents that it has delivered to the
Administrative Agent true, correct and complete copies of each of the documents
set forth in this Section 4.25.

 

SECTION 4.26. Principal Offices. The principal office, chief executive office
and principal place of business of each of the Borrower and Guarantor is 1850 K
Street, N.W., Suite 500, Washington, D.C. 20006.

 

SECTION 4.27. REIT Status. For the fiscal year ended December 31, 2003, Borrower
qualified and Borrower intends to continue to qualify as a real estate
investment trust under the Code.

 

SECTION 4.28. Ownership of Property. Schedule 4.28 attached hereto and made a
part hereof sets forth all the real property owned or leased by the Consolidated
Entities as of the Closing Date. As of the Closing Date, the Consolidated
Entities have good and insurable fee simple title (or leasehold title if so
designated on Schedule 4.28) to all of such real property, subject to customary
encumbrances and liens as of the date of this Agreement. As of the date of this
Agreement, there are no mortgages, deeds of trust, indentures, debt instruments
or other agreements

 

71



--------------------------------------------------------------------------------

creating a Lien against any of the Real Property Assets except as disclosed on
Schedule 4.28 except for Permitted Liens; provided that Intercompany Liens shall
be described in Schedule 4.28.

 

SECTION 4.29. Insurance. Each of the Consolidated Entities currently maintains,
or causes its tenants to maintain, insurance at 100% replacement cost insurance
coverage (subject to customary deductibles) in respect of each of the Real
Property Assets, as well as commercial general liability insurance (including
“builders’ risk”) against claims for personal, and bodily injury and/or death,
to one or more persons, or property damage, as well as workers’ compensation
insurance, in each case with respect to the Real Property Assets with insurers
having an A.M. Best policyholders’ rating of not less than A-IX in amounts that
prudent owner of assets such as the Real Property Assets would maintain.

 

ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder, any Letter of Credit or Existing Letter of Credit is outstanding or
any Obligations remain unpaid:

 

SECTION 5.1. Information. The Borrower shall deliver to the Administrative Agent
and to each of the Banks:

 

(a) as soon as available and in any event within 105 days after the end of each
fiscal year of Borrower, an audited consolidated balance sheet of Borrower as of
the end of such fiscal year and the related consolidated statements of cash flow
and operations for such fiscal year, setting forth in each case in comparative
form the figures as of the end of and for the previous fiscal year, audited by
KPMG LLP or other independent public accountants of similar standing;

 

(b) as soon as available and in any event within fifty (50) days after the end
of each quarter of each fiscal year of Borrower, a statement of Borrower,
prepared on a GAAP basis, setting forth the operating income and operating
expenses of Borrower, in sufficient detail so as to calculate Net Operating Cash
Flow of Borrower for the immediately preceding quarter;

 

72



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the chief accounting officer of Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the
Consolidated Entities (as applicable) were in compliance with the requirements
of Section 5.8 and Section 5.19 on the date of such financial statements; (ii)
stating whether any Default exists on the date of such certificate and, if any
Default then exists, setting forth the details thereof and the action which the
Borrower or Guarantor is taking or proposes to take with respect thereto; and
(iii) certifying (x) that such financial statements fairly present the financial
condition and the results of operations of Borrower as of the dates and for the
periods indicated, on the basis of generally accepted accounting principles,
subject, in the case of interim financial statements, to normal year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower and
Guarantor during the period beginning on the date through which the last such
review was made pursuant to this Section 5.1(c) (or, in the case of the first
certification pursuant to this Section 5.1(c), the Closing Date) and ending on a
date not more than ten (10) Domestic Business Days prior to the date of such
delivery and that on the basis of such review of the Loan Documents and the
business and condition of the Borrower and Guarantor, to the best knowledge of
such officer, no Default or Event of Default under any other provision of
Section 6.1 occurred or, if any such Default or Event of Default has occurred,
specifying the nature and extent thereof and, if continuing, the action the
Borrower or Guarantor proposes to take in respect thereof;

 

(d) (i) within five (5) days after the president, chief financial officer,
treasurer, controller or other executive officer of Borrower obtains knowledge
of any Default, if such Default is then continuing, a certificate of the chief
financial officer or the president of Borrower setting forth the details thereof
and the action which Borrower is taking or proposes to take with respect
thereto; (ii) promptly and in any event within ten (10) days after Borrower
obtains knowledge thereof, notice of (x) any litigation or governmental
proceeding pending or threatened

 

73



--------------------------------------------------------------------------------

against any of the Consolidated Entities as to which, if adversely determined,
is likely to individually or in the aggregate, result in a Material Adverse
Effect, and (y) any other event, act or condition which is likely to result in a
Material Adverse Effect;

 

(e) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer, any Plan, a copy of such notice; (iv)
applies for a waiver of the minimum funding standard under Section 412 of the
Code, a copy of such application; (v) gives notice of intent to terminate any
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) fails to make any payment
or contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of Borrower setting forth details as to such occurrence and
action, if any, which Borrower or applicable member of the ERISA Group is
required or proposes to take;

 

(f) promptly and in any event within five (5) Domestic Business Days after
Borrower obtains actual knowledge of any of the following events, a certificate
of the Borrower, executed by an officer of the Borrower, specifying the nature
of such condition and Borrower’s or, if

 

74



--------------------------------------------------------------------------------

the Borrower has actual knowledge thereof, the Environmental Affiliate’s
proposed initial response thereto: (i) the receipt by the Borrower, or, if
Borrower has actual knowledge thereof, any of the Environmental Affiliates, of
any communication (written or oral), whether from a governmental authority,
citizens group, employee or otherwise, that alleges that the Borrower, or, if
the Borrower has actual knowledge thereof, any of the Environmental Affiliates,
is not in compliance with applicable Environmental Laws, and such noncompliance
is likely to have a Material Adverse Effect, (ii) the Borrower shall obtain
actual knowledge that there exists any Environmental Claim pending or threatened
against the Borrower or any Environmental Affiliate or (iii) the Borrower
obtains actual knowledge of any release, emission, discharge or disposal of any
Materials of Environmental Concern that are likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate;

 

(g) promptly and in any event within five (5) Domestic Business Days after
receipt of any material notices or correspondence from any company or agent for
any company providing insurance coverage to any Consolidated Entity relating to
any material loss or loss in excess of $10,000,000 of the Consolidated Entity,
copies of such notices and correspondence; and

 

(h) promptly upon the mailing thereof to the shareholders or partners of either
Borrower or Guarantor, copies of all financial statements, reports and proxy
statement so mailed;

 

(i) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which either Borrower or Guarantor shall have filed with the Securities and
Exchange Commission;

 

(j) simultaneously with delivery of the certificate required pursuant to Section
5.1(c), an updated Schedule 4.28, certified by the chief financial officer or
any senior vice president or executive vice president of Borrower as true,
correct and complete as of the date such updated schedules are delivered;

 

(k) within 5 days after filing of the annual income tax return with the Internal
Revenue Service, a

 

75



--------------------------------------------------------------------------------

certificate of the chief financial officer or chief accounting officer of
Borrower certifying that Borrower is properly classified and continues to
qualify as a real estate investment trust under the Code and has taken all
actions consistent with maintaining such status;

 

(l) simultaneously with delivery of the information required by Sections 5.1(a)
and (b), a statement of Unencumbered Asset Pool Net Operating Cash Flow with
respect to each Unencumbered Asset Pool Property, a list of all Unencumbered
Asset Pool Properties, a statement with respect to the occupancy at the end of
the relevant period for each Unencumbered Asset Pool Property and a
certification that each Wholly Owned Subsidiary or Majority Owned Subsidiary of
a Credit Party that owns or leases such Unencumbered Asset Pool Property has no
Recourse Debt other than Intercompany Liens that satisfy the limitations set
forth in the definition of Permitted Liens; and

 

(m) from time to time such additional information regarding the financial
position or business of the Borrower as the Administrative Agent, at the request
of any Bank, may reasonably request.

 

SECTION 5.2. Payment of Obligations. Borrower shall pay and discharge and shall
cause Guarantor to pay and discharge, at or before maturity, all its material
obligations and liabilities including, without limitation, any obligation
pursuant to any agreement by which it or any of its properties is bound and any
tax liabilities, except where such tax liabilities may be contested in good
faith by appropriate proceedings, and shall maintain in accordance with GAAP,
appropriate reserves for the accrual of any of the same, in any case, where
failure to do so will likely result in a Material Adverse Effect.

 

SECTION 5.3. Maintenance of Property; Insurance.

 

(a) Borrower shall keep and shall cause Guarantor to keep, and shall cause each
of Borrower’s Subsidiaries to keep, all property useful and necessary in its
business, including, without limitation, the Real Property Assets, in good
repair, working order and condition, ordinary wear and tear and the provisions
of any mortgage with respect to casualty or condemnation events excepted.

 

76



--------------------------------------------------------------------------------

(b) Borrower shall maintain and shall cause Guarantor and each of Borrower’s
Subsidiaries to maintain “all risk” insurance covering 100% replacement cost of
its real property assets with insurers having an A.M. Best policyholder’s rating
of not less than A-IX, which insurance shall in any event not provide for
materially less coverage than the insurance in effect on the Closing Date, and
furnish to each Bank from time to time, upon written request, copies of
certificates of insurance under which such insurance is issued and such other
information relating to such insurance as such Bank may reasonably request.

 

SECTION 5.4. Conduct of Business. Borrower shall continue and shall cause
Guarantor to continue to engage in business of the same general type as now
conducted by Borrower and Guarantor, as the case may be.

 

SECTION 5.5. Compliance with Laws. Borrower shall comply and shall cause
Guarantor and each of Borrower’s Subsidiaries to comply in all material respects
with all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, all
zoning and building codes and ERISA and the rules and regulations thereunder)
except where the necessity of compliance therewith is contested in good faith by
appropriate proceedings.

 

SECTION 5.6. Inspection of Property, Books and Records. Borrower shall keep and
shall cause Guarantor and each of Borrower’s Subsidiaries to keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
shall permit representatives of any Bank at such Bank’s expense to visit and
inspect any of its properties to examine and make abstracts from any of its
books and records and to discuss its affairs, finances and accounts with its
officers, employees and independent public accountants, all at such reasonable
times, upon reasonable notice, and as often as may reasonably be desired.

 

SECTION 5.7. Existence.

 

(a) Borrower shall do and shall cause Guarantor and each of Borrower’s
Subsidiaries to do or cause to be done all things necessary to preserve and keep
in full force and effect its corporate existence or its partnership existence or
its limited liability company existence, as applicable.

 

77



--------------------------------------------------------------------------------

(b) Borrower shall do and shall cause Guarantor and each of Borrower’s
Subsidiaries to do or cause to be done all things necessary to preserve and keep
in full force and effect its patents, trademarks, servicemarks, tradenames,
copyrights, franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other rights,
consents and approvals the nonexistence of which is likely to have a Material
Adverse Effect.

 

SECTION 5.8. Financial Covenants.

 

(a) EBITDA Interest Coverage Ratio. At all times and calculated as of the last
day of each calendar quarter, the ratio of (i) Adjusted Annual EBITDA to (ii)
the product of (x) interest (whether accrued, paid or capitalized) payable on
the Debt of the Consolidated Entities for such calendar quarter and (y) four
(4), shall not be less than 2:1.

 

(b) Maximum Total Debt Ratio. At all times and calculated as of the last day of
each calendar quarter, the Maximum Total Debt Ratio of the Consolidated Entities
and their Minority Holdings shall not be greater than 55%.

 

(c) Secured Debt to Tangible FMV Ratio. At all times and calculated as of the
last day of each calendar quarter, Secured Debt of the Consolidated Entities
shall not be greater than 30% of Tangible FMV.

 

(d) Unencumbered Leverage Ratio. At all times and calculated as of the last day
of each calendar quarter, the Unencumbered Leverage Ratio shall not be greater
than 60%.

 

(e) Fixed Charge Coverage Ratio. At all times and calculated as of the last day
of each calendar quarter, the Fixed Charge Coverage Ratio of the Consolidated
Entities shall not be less than 1.5:1.

 

(f) Dividends. Borrower shall not, as determined on an aggregate annual basis,
pay any dividends in excess of the greater of (i) 90% of Borrower’s consolidated
FFO for such year or (ii) the minimum amount necessary to enable

 

78



--------------------------------------------------------------------------------

Borrower to maintain its status as a real estate investment trust. During the
continuance of an Event of Default under Section 6.1(a), Borrower shall only pay
those dividends necessary to maintain its status as a real estate investment
trust.

 

(g) Unencumbered Asset Pool Minimum Debt Service Coverage Ratio. At all times
and calculated as of the last day of each calendar quarter, the Unencumbered
Asset Pool Entities shall maintain an Unencumbered Asset Pool Minimum Debt
Service Coverage Ratio of not less than 2:1, subject, however, to the
Unencumbered Asset Pool Entities’ right to cure pursuant to Section 2.10(c).
Failure to restore compliance with this Section 5.8(g) in accordance with
Section 2.10(c) shall be an immediate Event of Default.

 

(h) Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net Worth
of Borrower shall at no time be less the sum of (x) $700,000,000 and (y) 90% of
the Net Offering Proceeds from and after the date hereof.

 

SECTION 5.9. Restriction on Fundamental Changes; Operation and Control.

 

(a) Borrower shall carry on its business operations through Borrower and its
Subsidiaries. Guarantor shall carry on its business through Guarantor and its
Subsidiaries. Neither Borrower nor Guarantor shall enter into any merger or
consolidation, unless Borrower or Guarantor, as applicable, is the surviving
entity, or liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), discontinue its business or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, all or any
substantial part of its business or property, whether now or hereafter acquired.
Neither Borrower nor Guarantor shall hold an interest (direct or indirectly) in
any subsidiary which is not a Subsidiary, or enter into other business lines,
without the prior written consent of the Required Banks, except for (i) joint
ventures or other equity investments that do not violate the prohibitions set
forth in Section 5.22, (ii) Carr Real Estate Services, Inc., CarrAmerica
Development, Inc. or any other similar service and (iii) warrants and other
securities received from tenants occupying (or who have occupied) any of the
Real Property Assets.

 

(b) Neither Credit Party shall amend its articles of incorporation, by-laws or
agreement of limited

 

79



--------------------------------------------------------------------------------

partnership, as applicable, in any material respect, without the Administrative
Agent’s consent, which shall not be unreasonably withheld.

 

SECTION 5.10. Changes in Business. The Credit Parties shall not enter into any
business which is substantially different from that conducted by the Credit
Parties on the Closing Date after giving effect to the transactions contemplated
by the Loan Documents.

 

SECTION 5.11. Fiscal Year; Fiscal Quarter. The Credit Parties shall not change
their fiscal year or any of their fiscal quarters.

 

SECTION 5.12. Margin Stock. None of the proceeds of any Loan, and no Letter of
Credit, shall be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock.

 

SECTION 5.13. Sale of Unencumbered Asset Pool Properties. Prior to the sale or
transfer of any Unencumbered Asset Pool Property having an individual
Unencumbered Asset Pool Property Value of $50,000,000 or greater, the Borrower
shall (i) deliver prior written notice to the Administrative Agent and the
Banks, (ii) deliver to the Administrative Agent and the Banks a certificate from
its Chief Financial Officer certifying that at the time of such sale or other
disposal (based on pro-forma calculations for the previous period assuming that
such Unencumbered Asset Pool Property was not an Unencumbered Asset Pool
Property for the relevant period) all of the covenants contained in Sections 5.8
through 5.14 and 5.16 through 5.20 are and after giving effect to the
transaction shall continue to be true and accurate in all respects, and (iii)
pay to the Administrative Agent an amount equal to that required pursuant to
Section 2.10(b).

 

SECTION 5.14. Liens; Release of Liens. Neither of the Credit Parties nor any of
their Subsidiaries shall at any time during the Term directly or indirectly
create, incur, assume or permit to exist any Lien for borrowed monies or any
other Lien other than Permitted Liens on or with respect to any Unencumbered
Asset Pool Property unless the same is being contested in good faith and the
same is discharged, bonded or

 

80



--------------------------------------------------------------------------------

paid within thirty (30) days of filing of such Lien. Notwithstanding the
foregoing, the Credit Parties may obtain a release from the terms of this
Agreement of any Unencumbered Asset Pool Property provided (i) Borrower delivers
notice thereof to Administrative Agent prior to or simultaneously with such
release, (ii) Borrower has complied with Section 2.10(b) and Section 5.13, (iii)
prior to or simultaneously with such release Borrower shall pay to the
Administrative Agent any amounts due pursuant to Section 2.10(b), and (iv)
Borrower delivers to the Administrative Agent and the Banks a certificate from
its Chief Financial Officer certifying that at the time of the release all of
the covenants contained in Sections 5.8 through 5.14 and 5.16 through 5.20 are
and after giving effect to the transaction shall continue to be true and
accurate in all respects.

 

SECTION 5.15. Use of Proceeds. The Borrower shall use the proceeds of the Loans
solely (i) to facilitate the acquisition by Borrower (either directly or
indirectly through Subsidiaries) of real properties (or interests therein) (the
“New Acquisitions”) which are office buildings, (ii) for other purposes related
to the acquisition of office buildings (including, without limitation, the
acquisition of property service companies in connection therewith and the
payment of fees and other costs related to such acquisition) and (iii) for
working capital and general corporate purposes. The Borrower shall not use (and
shall not permit any Person to use) any of the proceeds of the Loans to satisfy
any obligations under any forward equity contracts.

 

SECTION 5.16. Development Activities. None of the Consolidated Entities nor
their Minority Holdings (on a pro rata basis, based upon the Consolidated
Entities’ ownership interest in such Minority Holdings) shall invest, in the
aggregate as to all such Persons, in any development and construction
activities, an amount equal to or greater than fifteen percent (15%) of Tangible
FMV at any time other than (i) development of “build-to-suit” improvements which
have been 85% pre-leased to tenants that are not Affiliates of any Consolidated
Entity or Minority Holdings or (ii) development in connection with the expansion
and/or repositioning or restoration following a casualty or condemnation of
existing improvements on Real Property Assets.

 

SECTION 5.17. Restriction on Recourse Debt. No Wholly Owned Subsidiary or
Majority Owned Subsidiary of a Credit Party which owns or leases a Real Property
Asset that is an Unencumbered Asset Pool Property may incur Recourse

 

81



--------------------------------------------------------------------------------

Debt (other than Recourse Debt secured by Intercompany Liens that satisfy the
limitations set forth in the definition of Permitted Liens).

 

SECTION 5.18. Borrower’s Status. Borrower shall at all times (i) remain a
publicly traded company listed on the New York Stock Exchange, and (ii) maintain
its status as a self-directed and self-administered real estate investment trust
under the Code.

 

SECTION 5.19. Certain Requirements for the Unencumbered Asset Pool Properties.

 

(a) At all times, the Unencumbered Asset Pool Properties Value of the
Unencumbered Asset Pool Properties which are less than 85% leased to tenants
which are not Affiliates of any Consolidated Entity (including as leased any
space for which a lease termination payment has been made to the applicable
Credit Party or Wholly Owned Subsidiary, as applicable, but only for the period
for which such payment shall cover the rental income for such space) shall not
comprise more than 20% of the Unencumbered Asset Pool Properties Value. In the
event that the requirements of this Section 5.19 are not satisfied, the Borrower
shall be prohibited from further Borrowings and other extensions of credit
hereunder unless Borrower adds a New Acquisition or Real Property Asset to the
Unencumbered Asset Pool Properties in accordance with this Agreement in order to
restore compliance with the requirements of this provision. Failure to restore
compliance with the requirements of this Section 5.19 within 90 days of such
non-compliance shall be an Event of Default.

 

(b) At all times, the Unencumbered Asset Pool Properties Value of the
Unencumbered Asset Pool Properties which are Qualified Development Properties
shall not comprise more than 10% of the Unencumbered Asset Pool Properties
Value.

 

(c) At all times, the Unencumbered Asset Pool Properties Value of the
Unencumbered Asset Pool Properties which are 100% owned or leased by Majority
Owned Subsidiaries (other than the Guarantor) shall not comprise more than the
Majority Owned Asset Cap.

 

82



--------------------------------------------------------------------------------

SECTION 5.20. Hedging Requirements. Each of the Consolidated Entities shall
maintain “Interest Rate Hedges” (as defined below) on a notional amount of the
Debt of the Consolidated Entities and their respective Subsidiaries which, when
added to the aggregate principal amount of the Debt of the Consolidated Entities
and their respective Subsidiaries which bears interest at a fixed rate, equals
or exceeds 75% of the aggregate principal amount of all Debt of the Consolidated
Entities and their respective Subsidiaries. “Interest Rate Hedges” shall mean
interest rate exchange, collar, cap, swap, adjustable strike cap, adjustable
strike corridor or similar agreements having terms, conditions and tenors
reasonably acceptable to the Administrative Agent entered into by any
Consolidated Entity and/or their Subsidiaries in order to provide protection to,
or minimize the impact upon, the Consolidated Entity’s and/or such Subsidiaries
of increasing floating rates of interest applicable to Debt.

 

SECTION 5.21. CarrAmerica Realty GP Holdings, Inc. Until consummation of the
reorganization described in Section 9.15, CarrAmerica Realty GP Holdings, Inc.
shall remain a Wholly Owned Subsidiary of Borrower.

 

SECTION 5.22. Restrictions on Joint Ventures/Equity Investments. No Consolidated
Entity shall hold an interest (direct or indirect) in any joint venture or other
equity investment in which the Consolidated Entity’s interest shall have an
original purchase price which is equal to or greater than 15% of the Tangible
FMV of the Real Property Assets collectively owned by the Consolidated Entities.

 

ARTICLE VI DEFAULTS

 

SECTION 6.1. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

 

(a) Borrower shall fail to pay when due any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit, or Borrower shall
fail to pay when due any interest on any Loan, provided, however, that Borrower
shall be entitled to a three (3) Domestic Business Day grace period with respect
to payments of interest but only as to two (2) payments of interest during the
Term, or Borrower shall fail to pay within three (3) Domestic Business Days
after the same is due any fees or other amounts payable hereunder;

 

83



--------------------------------------------------------------------------------

(b) either of the Credit Parties, as applicable, shall fail to observe or
perform any covenant contained in Sections 5.7(a), 5.8 to 5.19, inclusive, 5.21
or 5.22, subject to any applicable grace periods set forth therein;

 

(c) either of the Credit Parties, as applicable, shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
covered by clause (a) or (b) above) for 30 days after written notice thereof has
been given to Borrower by the Administrative Agent;

 

(d) any representation, warranty, certification or statement made (or deemed
made) by either of the Credit Parties in this Agreement, in the Guaranty or in
any certificate, financial statement or other document delivered pursuant to
this Agreement shall prove to have been incorrect in any material respect when
made (or deemed made) or delivered;

 

(e) any of the Credit Parties shall default in the payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) of
any amount owing in respect of any Recourse Debt or Debt guaranteed by such
party (other than the Obligations and provided that such Debt is in an aggregate
amount of Ten Million Dollars ($10,000,000) or more) and such default shall
continue beyond the giving of any required notice and the expiration of any
applicable grace period (as the same may be extended by the applicable lender)
and such default shall not be waived by the applicable lender (which waiver
shall serve to reinstate the applicable loan), or any of the Consolidated
Entities shall default in the performance or observance of any obligation or
condition with respect to any such Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period (as the same may be extended by the applicable
lender), if in any such case the effect of such default, event or condition is
to accelerate the maturity of any such Debt or to permit (without any further
requirement of notice or lapse of time) the holder or holders thereof, or any
trustee or agent for such holders, to accelerate the maturity of any such Debt
and such default shall not be waived by the applicable lender (which waiver
shall serve to reinstate the applicable loan), or any such Debt shall become or
be declared to be due and payable prior to its stated maturity other than as a
result of a regularly scheduled payment;

 

84



--------------------------------------------------------------------------------

(f) any of the Consolidated Entities shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;

 

(g) an involuntary case or other proceeding shall be commenced against any of
the Consolidated Entities seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against any Consolidated Entity under the federal
bankruptcy laws as now or hereafter in effect;

 

(h) either of the Credit Parties shall default in its obligations under any Loan
Document other than this Agreement beyond any applicable notice and grace
periods;

 

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA, or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing, or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of

 

85



--------------------------------------------------------------------------------

ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Material Plan, or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated, or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $1,000,000;

 

(j) one or more final nonappealable judgments or decrees in an aggregate amount
of six percent (6%) or more of the Consolidated Tangible Net Worth of the Credit
Parties as of such date shall be entered by a court or courts of competent
jurisdiction against any Consolidated Entity (other than any judgment as to
which, and only to the extent, a reputable insurance company has acknowledged
coverage of such claim in writing) and (i) any such judgments or decrees shall
not be stayed, discharged, paid, bonded or vacated within thirty (30) days or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;

 

(k) (i) any Environmental Claim shall have been asserted against any
Consolidated Entities or any Environmental Affiliate, (ii) any release,
emission, discharge or disposal of any Materials of Environmental Concern shall
have occurred, and such event is reasonably likely to form the basis of an
Environmental Claim against any of the Consolidated Entities or any
Environmental Affiliate, or (iii) any of the Consolidated Entities or the
Environmental Affiliates shall have failed to obtain any Environmental Approval
necessary for the ownership, or operation of its business, property or assets or
any such Environmental Approval shall be revoked, terminated, or otherwise cease
to be in full force and effect, in the case of clauses (i), (ii) or (iii) above,
if the existence of such condition has had or is reasonably likely to have a
Material Adverse Effect;

 

(l) during any consecutive two year period commencing on or after the date
hereof, individuals who at the beginning of such period constituted the Board of
Directors of Borrower (together with any new directors whose election by the
Board of Directors or whose nomination for election by Borrower’s stockholders
was approved by a vote of at least a majority of the members of the Board of
Directors of Borrower then in the office (or if applicable, the

 

86



--------------------------------------------------------------------------------

nominating committee of the Board then in office) who either were members of the
Board of Directors of Borrower at the beginning of such period or whose election
or nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the Board of Directors of Borrower then
in office; or

 

(m) Borrower shall cease at any time to qualify as a real estate investment
trust under the Code.

 

SECTION 6.2. Rights and Remedies. (a) Upon the occurrence of any Event of
Default described in Sections 6.1(f) or (g), the unpaid principal amount of, and
any and all accrued interest on, the Loans and any and all accrued fees and
other Obligations hereunder shall automatically become immediately due and
payable, with all additional interest from time to time accrued thereon and
without presentation, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower, and the
Commitments shall automatically terminate; and upon the occurrence and during
the continuance of any other Event of Default, the Administrative Agent may
exercise (and upon the demand of the Required Banks shall exercise) any of its
and the Banks rights and remedies hereunder and by written notice to the
Borrower, the Administrative Agent may declare (and upon the demand of the
Required Banks shall declare) the Commitments terminated and/or the unpaid
principal amount of and any and all accrued and unpaid interest on the Loans and
any and all accrued fees and other Obligations hereunder to be, and the same
shall thereupon be, immediately due and payable with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind other than as provided in the Loan Documents
(including, without limitation, valuation and appraisement, diligence,
presentment, and notice of intent to demand or accelerate), all of which are
hereby expressly waived by the Borrower.

 

(b) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default other than any Event of Default described in
Sections 6.1(f)

 

87



--------------------------------------------------------------------------------

or (g), the Administrative Agent shall not exercise any of its rights and
remedies hereunder nor declare the unpaid principal amount of and any and all
accrued and unpaid interest on the Loans and any and all accrued fees and other
Obligations hereunder to be immediately due and payable, until such time as the
Administrative Agent shall have delivered a notice to the Banks specifying the
Event of Default which has occurred and whether Administrative Agent recommends
the acceleration of the Obligations due hereunder or the exercise of other
remedies hereunder. The Banks shall notify the Administrative Agent if they
approve or disapprove of the acceleration of the Obligations due hereunder or
the exercise of such other remedy recommended by Administrative Agent within
five (5) Domestic Business Days after receipt of such notice. If any Bank shall
not respond within such five (5) Domestic Business Day period, then such Bank
shall be deemed to have accepted Administrative Agent’s recommendation for
acceleration of the Obligations due hereunder or the exercise of such other
remedy. If the Required Banks shall approve the acceleration of the Obligations
due hereunder or the exercise of such other remedy, then Administrative Agent
shall declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Loans and any and all accrued fees and other Obligations
hereunder to be immediately due and payable or exercise such other remedy
approved by the Required Banks. If the Required Banks shall disapprove the
acceleration of the Obligations due hereunder or the exercise of such other
remedy recommended by Administrative Agent, but approve of another remedy, then
to the extent permitted hereunder, Administrative Agent shall exercise such
remedy.

 

SECTION 6.3. Notice of Default. If the Administrative Agent shall not already
have given any notice to the Borrower under Section 6.1, the Administrative
Agent shall give notice to the Borrower under Section 6.1 promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof.

 

SECTION 6.4. Actions in Respect of Letters of Credit. (a) If, at any time and
from time to time, after any Letter of Credit or Existing Letter of Credit, as
applicable, shall have been issued (or deemed issued) hereunder and an Event of
Default shall have occurred and be continuing, then,

 

88



--------------------------------------------------------------------------------

upon the occurrence and during the continuation thereof, automatically if such
Event of Default is an Event of Default specified in Section 6.1(f) or 6.1(g),
the Borrower shall be required to pay, and if such Event of Default is any other
Event of Default the Administrative Agent may, whether in addition to the taking
by the Administrative Agent of any of the actions described in this Article or
otherwise, make a demand upon the Borrower to, and forthwith upon such demand
(but in any event within ten (10) days after such demand), the Borrower shall,
pay to the Administrative Agent, on behalf of the Banks, in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in a
special cash collateral account (the “Letter of Credit Collateral Account”) to
be maintained in the name of the Administrative Agent (on behalf of the Banks)
and under its sole dominion and control at such place as shall be designated by
the Administrative Agent, an amount equal to the amount of the Letter of Credit
Usage under the Letters of Credit and Existing Letters of Credit. Interest shall
accrue on the Letter of Credit Collateral Account at a rate equal to the rate on
overnight funds.

 

(b) The Borrower hereby pledges, assigns and grants to the Administrative Agent,
as administrative agent for its benefit and the ratable benefit of the Banks a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

 

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

 

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

 

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

 

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

 

89



--------------------------------------------------------------------------------

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

(c) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Banks to apply, from time to time after funds are deposited in
the Letter of Credit Collateral Account, funds then held in the Letter of Credit
Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Banks in respect of the Letters of Credit and Existing Letters
of Credit.

 

(d) Neither Borrower nor any Person claiming or acting on behalf of or through
Borrower shall have any right to withdraw any of the funds held in the Letter of
Credit Collateral Account, except as provided in Section 6.4 (h) hereof.

 

(e) Borrower agrees that it shall not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 6.4.

 

(f) If any Event of Default shall have occurred and be continuing:

 

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of first, (x) amounts previously
drawn on any Letter of Credit or Existing Letter of Credit, as applicable, that
have not been reimbursed by the Borrower and (y) any Letter of Credit Usage
described in clause (ii) of the definition thereof that are then due and payable
and second, any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the
Administrative Agent shall elect. The rights of the Administrative Agent under
this Section 6.4 are in addition to any rights and remedies which any Bank may
have.

 

90



--------------------------------------------------------------------------------

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

 

(g) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

 

(h) At such time as all Events of Default have been cured or waived in writing,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower. Absent such cure or written waiver, any
surplus of the funds held in the Letter of Credit Collateral Account and
remaining after payment in full of all of the Obligations of the Borrower
hereunder and under any other Loan Document after the Maturity Date shall be
paid to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus.

 

ARTICLE VII THE ADMINISTRATIVE AGENT

 

SECTION 7.1. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto.

 

SECTION 7.2. Administrative Agent and Affiliates. The Administrative Agent (in
its individual capacity) shall have the same rights and powers under this
Agreement as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent, and the Administrative Agent (in
its individual capacity) and its affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower

 

91



--------------------------------------------------------------------------------

and/or Guarantor or any subsidiary or affiliate of the Borrower or Guarantor as
if it were not the Administrative Agent hereunder, and the term “Bank” and
“Banks” shall include the Administrative Agent (in its individual capacity).

 

SECTION 7.3. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI.

 

SECTION 7.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

SECTION 7.5. Liability of Administrative Agent. Neither the Administrative Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or, where required by the terms of this Agreement, all of the Banks, or (ii) in
the absence of its own gross negligence or willful misconduct. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Borrower or Guarantor; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other instrument or writing furnished in connection herewith. The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire or
similar writing) believed by it in good faith to be genuine or to be signed by
the proper party or parties.

 

92



--------------------------------------------------------------------------------

SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance with its
Commitment, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including actual and
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct) that such indemnitees may suffer or incur in connection with
this Agreement, the other Loan Documents or any action taken or omitted by such
indemnitees hereunder.

 

SECTION 7.7. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

 

SECTION 7.8. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Borrower. Upon any
such resignation or the removal of the Administrative Agent in accordance with
Section 7.11, the Required Banks shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent gives notice of
resignation, or after its removal, as applicable, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and

 

93



--------------------------------------------------------------------------------

the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder first accruing or arising after the effective date of such
retirement. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent.

 

SECTION 7.9. Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.

 

SECTION 7.10. Copies of Notices. Administrative Agent shall deliver to each Bank
a copy of any notice sent to either Borrower or Guarantor by Administrative
Agent in connection with the performance of its duties as Administrative Agent
hereunder.

 

SECTION 7.11. Removal of Administrative Agent. If the Administrative Agent shall
breach any of its material obligations under this Agreement, then, upon consent
of the Required Banks (other than the Bank serving as the Administrative Agent),
the Administrative Agent may be removed as Administrative Agent hereunder. Upon
any such removal of the Administrative Agent in accordance with this Section
7.11, the Required Banks shall have the right to appoint a successor
Administrative Agent in accordance with Section 7.8.

 

ARTICLE VIII CHANGE IN CIRCUMSTANCES

 

SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing or
Money Market LIBOR Borrowing:

 

(a) If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing or Money Market LIBOR Loan the Administrative Agent determines in good
faith that deposits in Dollars (in the applicable amounts) are not being offered
in the relevant market for such Interest Period, or

 

94



--------------------------------------------------------------------------------

(b) Banks having 50% or more of the aggregate amount of the Commitments advise
the Administrative Agent that the Adjusted London Interbank Offered Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Euro-Dollar Loans shall be suspended.
Unless the Borrower notifies the Administrative Agent at least two Euro-Dollar
Business Days before the date of any Euro-Dollar Borrowing or Money Market LIBOR
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, (i) if such Borrowing is a Committed
Borrowing, such Borrowing shall instead be made as an Alternate Base Rate
Borrowing and (ii) if such Borrowing is a Money Market LIBOR Borrowing, the
Money Market LIBOR Loans comprising such Borrowing shall bear interest for each
day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the Alternate Base Rate for such day.

 

SECTION 8.2. Illegality. If, after the date of this Agreement, the adoption of
any applicable law, rule or regulation, or any change in any existing applicable
law, rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its Euro-Dollar
Lending Office) to make, maintain or fund its Euro-Dollar Loans or Money Market
LIBOR Loans or to participate in any Letter of Credit or Existing Letter of
Credit, as applicable, issued by the Fronting Bank or, with respect to the
Fronting Bank, to issue any Letters of Credit and Existing Letters of Credit,
and such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no

 

95



--------------------------------------------------------------------------------

longer exist, the obligation of such Bank to make Euro-Dollar Loans or Money
Market LIBOR Loans or to participate in any Letter of Credit or Existing Letter
of Credit, as applicable, issued by the Fronting Bank or, with respect to the
Fronting Bank, to issue any Letters of Credit and Existing Letters of Credit,
shall be suspended. With respect to Euro-Dollar Loans or Money Market LIBOR
Loans, before giving any notice to the Administrative Agent pursuant to this
Section, such Bank shall designate a different Euro-Dollar Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans or Money Market LIBOR Loans (as the case may
be) to maturity and shall so specify in such notice, the Borrower shall
immediately prepay in full the then outstanding principal amount of each such
Euro-Dollar Loan or Money Market LIBOR Loan, together with accrued interest
thereon. Concurrently with prepaying each such Euro-Dollar Loan, the Borrower
shall borrow an Alternate Base Rate Loan in an equal principal amount from such
Bank (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Banks), and such Bank shall make such
an Alternate Base Rate Loan.

 

SECTION 8.3. Increased Cost and Reduced Return.

 

(a) If on or after (x) the date hereof, in the case of any Committed Loan or any
obligation to make Committed Loans or (y) the date of the applicable Money
Market Quote, in the case of any Money Market Loan, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Federal Reserve Board (but excluding with
respect to any Euro-Dollar Loan any such requirement

 

96



--------------------------------------------------------------------------------

reflected in an applicable Euro-Dollar Reserve Percentage)), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Applicable Lending
Office) or shall impose on any Bank (or its Applicable Lending Office) or on the
London interbank market any other condition affecting its Euro-Dollar Loans or
Money Market LIBOR Loans, its Note, or its obligation to make Euro-Dollar Loans,
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any such Loans, or to
reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), which
demand shall be accompanied by a certificate showing, in reasonable detail, the
calculation of such amount or amounts, the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank for such increased
cost or reduction.

 

(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any law, rule or regulation regarding capital adequacy, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within 15 days after
demand by such Bank (with a copy to the Administrative Agent), which demand
shall be accompanied by a certificate showing, in reasonable detail, the
calculation of such amount or amounts, the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank (or its Parent) for
such reduction.

 

(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has

 

97



--------------------------------------------------------------------------------

knowledge, occurring after the date hereof, which will entitle such Bank to
compensation pursuant to this Section and will designate a different Applicable
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. A certificate of any Bank claiming compensation
under this Section and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.

 

SECTION 8.4. Taxes.

 

(a) Any and all payments by or on behalf of the Borrower to or for the account
of any Bank or the Administrative Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Bank and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Bank or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise or similar taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof (and,
if different from the jurisdiction of such Bank’s Applicable Lending Office, the
jurisdiction of the domicile of its Loans either established by the Bank
pursuant to Section 9.12 or determined by the applicable taxing authorities)
(all such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or Letter of Credit or Existing Letter
of Credit, as applicable, or participation therein to any Bank or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.4) such Bank, the Fronting Bank or
the Administrative Agent (as the case

 

98



--------------------------------------------------------------------------------

may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.1,
the original or a certified copy of a receipt evidencing payment thereof.

 

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or Letter
of Credit or Existing Letter of Credit, as applicable, or participation therein
or from the execution or delivery of, or otherwise with respect to, this
Agreement or any Note or Letter of Credit or Existing Letter of Credit, as
applicable, or participation therein (hereinafter referred to as “Other Taxes”).

 

(c) The Borrower agrees to indemnify each Bank, the Fronting Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.4) paid by such Bank, the
Fronting Bank or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 15 days from the date such
Bank, the Fronting Bank or the Administrative Agent (as the case may be) makes
demand therefor.

 

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by the Borrower (but only so
long as such Bank remains lawfully able to do so), shall provide the Borrower
with Internal Revenue Service form W-9-BEN or W-8-ECI, as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Bank is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is

 

99



--------------------------------------------------------------------------------

effectively connected with the conduct of a trade or business in the United
States. If the form provided by a Bank at the time such Bank first became a
party to this Agreement or at any time thereafter (other than solely by reason
of a change in United States law or a change in the terms of any treaty to which
the United States is a party after the date hereof) indicates a United States
interest withholding tax rate in excess of zero (or would have indicated such a
withholding tax rate if such form had been submitted and completed accurately
and completely and either was not submitted or was not completed accurately and
completely), or if a Bank otherwise is subject to United States interest
withholding tax at a rate in excess of zero at any time for any reason (other
than solely by reason of a change in United States law or regulation or a change
in any treaty to which the United States is a party after the date hereof),
withholding tax at such rate shall be considered excluded from “Taxes” as
defined in Section 8.4 (a). In addition, any amount that otherwise would be
considered “Taxes” or “Other Taxes” for purposes of this Section 8.4 shall be
excluded therefrom if such Bank either has transferred the domicile of its Loans
pursuant to Section 9.12 or changed the Applicable Lending Office with respect
to such Loans and such amount would not have been incurred had such transfer or
change not been made.

 

(e) For any period with respect to which a Bank required to do so has failed to
provide the Borrower with the appropriate form pursuant to Section 8.4 (d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Bank shall not be entitled to indemnification under Section 8.4(a) with
respect to Taxes imposed by the United States; provided, however, that should a
Bank, which is otherwise exempt from or subject to a reduced rate of withholding
tax, become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Bank shall reasonably
request to assist such Bank to recover such Taxes.

 

(f) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.4, then such Bank will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.

 

100



--------------------------------------------------------------------------------

SECTION 8.5. Alternate Base Rate Loans Substituted for Affected Euro-Dollar
Loans. If (i) the obligation of any Bank to make Euro-Dollar Loans has been
suspended pursuant to Sections 8.1 or 8.2 or (ii) any Bank has demanded
compensation under Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and
the Borrower shall, by at least five Euro-Dollar Business Days’ prior notice to
such Bank through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Bank, then, unless and until such Bank notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a) all Loans which would otherwise be made by such Bank as Euro-Dollar Loans
shall be made instead as Alternate Base Rate Loans (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks), and

 

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Alternate Base Rate Loans instead.

 

ARTICLE IX MISCELLANEOUS

 

SECTION 9.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (x) in the case of the
Borrower or the Administrative Agent, at its address or telecopy number set
forth on the signature pages hereof, together with copies thereof, in the case
of the Borrower, to Hogan & Hartson L.L.P., 555 13th Street, N.W., Washington,
D.C. 20004, Attention: J. Warren Gorrell, Jr., Esq., Telephone: (202) 637-5600,
Telecopy: (202) 637-5910, and in the case of the Administrative Agent, to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036, Attention: Martha Feltenstein, Esq.,

 

101



--------------------------------------------------------------------------------

Telephone: (212) 735-2272, Telecopy: (212) 735-2000, (y) in the case of any
Bank, at its address or telecopy number set forth on the signature pages hereof
or in its Administrative Questionnaire or (z) in the case of any party, such
other address or telecopy number as such party may hereafter specify for the
purpose by notice to the Administrative Agent, the Banks, and the Borrower. Each
such notice, request or other communication shall be effective (i) if given by
telecopy, when such telecopy is transmitted to the telecopy number specified in
this Section, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
or Article VIII shall not be effective until received.

 

SECTION 9.2. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 9.3. Expenses; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent (including, without limitation, reasonable fees and
disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom, local
counsel for the Administrative Agent, and travel, environmental and engineering
expenses), in connection with the preparation and administration of this
Agreement, the Loan Documents and the documents and instruments referred to
herein or therein, the syndication of the Loans, any waiver or consent hereunder
or any amendment or modification hereof or thereof or any Default or alleged
Default and (ii) if an Event of Default occurs, all out-of-pocket expenses
incurred by the Administrative Agent and each Bank, including, without
limitation, reasonable fees and disbursements of counsel for the Administrative
Agent and each of the Banks in connection with the enforcement of the Loan
Documents and the instruments referred to therein and such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.

 

102



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify the Administrative Agent and each Bank,
their respective affiliates and the respective directors, officers, agents,
subsidiaries and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) that may at
any time (including, without limitation, at any time following the payment of
the Obligations) be imposed on, asserted against or incurred by any Indemnitee
as a result of, or arising out of, or in any way related to or by reason of, (i)
any of the transactions contemplated by the Loan Documents or the execution,
delivery or performance of any Loan Document, (ii) any violation by the Borrower
or the Environmental Affiliates of any applicable Environmental Law, (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by the Borrower, any Consolidated Entity or any
of the Environmental Affiliates, including, without limitation, all on-site and
off-site activities involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, (v) the
grant to the Administrative Agent and the Banks of any Lien in any property or
assets of the Borrower or any stock or other equity interest in the Borrower,
and (vi) the exercise by the Administrative Agent and the Banks of their rights
and remedies (including, without limitation, foreclosure) under any agreements
creating any such Lien (but excluding, as to any Indemnitee, any such losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements incurred solely by reason of (i) the
gross negligence or willful misconduct of such Indemnitee as finally determined
by the non-appealable judgment of a court of competent jurisdiction and (ii) any
investigative, administrative or judicial proceeding imposed or asserted against
any Indemnitee by any bank regulatory agency or by any equity holder of such
Indemnitee). The Borrower’s obligations under this Section and under Sections
2.13, 2.16 (f), 8.3 and 8.4 shall survive the termination of this Agreement, an
assignment by a Bank pursuant to Section 9.7 and/or the payment of the
Obligations.

 

103



--------------------------------------------------------------------------------

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Banks harmless from and against, any and all present and future U.S. stamp,
recording, transfer and other similar foreclosure related taxes with respect to
the foregoing matters and hold the Administrative Agent and each Bank harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to such Bank) to pay
such taxes.

 

SECTION 9.4. Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), other than deposits held for the benefit of
third parties, and any other indebtedness at any time held or owing by such Bank
(including, without limitation, by branches and agencies of such Bank wherever
located) to or for the credit or the account of the Borrower against and on
account of the Obligations of the Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall, by exercising any right of set-off or counterclaim
or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest due with respect to any Note held by it or Letter of
Credit or Existing Letter of Credit, as applicable, participated in by it, or,
in the case of the Fronting Bank, Letter of Credit or Existing Letter of Credit,
as applicable, issued by it, which is greater than the proportion received by
any other Bank or Letter of Credit or Existing Letter of Credit, as applicable,
issued or participated in by such other Bank, in respect of the aggregate amount
of principal and interest due with respect to any Note held by such other Bank,
the Bank receiving such proportionately greater payment shall purchase such
participations in the Notes held by the other Banks or Letter of Credit or
Existing Letter of Credit, as applicable, issued or participated in by such
other Bank, and such other adjustments shall be made, as may be required so that
all

 

104



--------------------------------------------------------------------------------

such payments of principal and interest with respect to the Notes held by the
Banks or Letter of Credit or Existing Letter of Credit, as applicable, issued or
participated in by such other Banks shall be shared by the Banks pro rata;
provided that nothing in this Section shall impair the right of any Bank to
exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than their indebtedness under the Notes or the Letters of Credit and
Existing Letters of Credit. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Note or Letter of Credit or Existing Letter of Credit, as applicable, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation.

 

SECTION 9.5. Amendments and Waivers. Any provision of this Agreement, the Notes,
the Guaranty, the Letters of Credit, the Existing Letters of Credit or other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Required Banks (and,
if the rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no such amendment or waiver shall, unless
signed by all the Banks, (i) increase or decrease the Commitment of any Bank
(except for a ratable decrease in the Commitments of all Banks) or subject any
Bank to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or any fees specified herein, including, without
limitation, the waiver of any Default or Event of Default in the payment of
interest, principal or fees hereunder if such waiver would result in a permanent
reduction in the amount or change in the timing of the payment of interest,
principal or fees payable hereunder by Borrower, unless the Borrower has cured
such Default or Event of Default and paid all amounts, including any default
interest, due hereunder at the time a request for consent is made by
Administrative Agent to the Banks to the waiver of any Default or Event of
Default in the payment of interest, principal or fees hereunder, in which event
only the consent of the Required Banks to the waiver of such Default or Event of
Default shall be required, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder or for any reduction
or termination of any Commitment, (iv) change the percentage of the Commitments
or

 

105



--------------------------------------------------------------------------------

of the aggregate unpaid principal amount of the Notes, or the number of Banks,
which shall be required for the Banks or any of them to take any action under
this Section or any other provision of this Agreement, (v) release any Guarantor
from any obligation pursuant to the Guaranty, (vi) amend the provisions of this
Section 9.5 or (vii) modify the definition of “Required Banks”. Notwithstanding
the foregoing, no amendment, waiver or consent shall, unless in writing and
signed by the Designating Lender on behalf of its Designated Lender affected
thereby, (a) subject such Designated Lender to any additional obligations, (b)
reduce the principal of, interest on, or other amounts due with respect to, the
Designated Lender Note made payable to such Designated Lender, or (c) postpone
any date fixed for any payment of principal of, or interest on, or other amounts
due with respect to the Designated Lender Note made payable to the Designated
Lender.

 

SECTION 9.6. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of their
rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks.

 

(b) Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans or interests in Letters of Credit and/or Existing Letters of Credit
provided that each participation shall be in an amount of not less than
$5,000,000 if such participation is to a Person other than an affiliate of such
Bank. In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower, Guarantor and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and

 

106



--------------------------------------------------------------------------------

responsibility to enforce the obligations of the Borrower hereunder and the
Guarantor under the Guaranty, including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this Agreement
or the Guaranty, as applicable; provided that such participation agreement may
provide that such Bank will not agree to any modification, amendment or waiver
of this Agreement described in clause (i), (ii), (iii), (iv), (v) or (vi) of
Section 9.5 without the consent of the Participant. The Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article VIII and Section 2.13 with respect to its
participating interest (but not in excess of the principal). An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).

 

(c) Any Bank may at any time assign to one or more Eligible Assignees all, or a
proportionate part of all, of its rights and obligations under this Agreement,
the Notes and the other Loan Documents, and such Eligible Assignee shall assume
such rights and obligations, pursuant to an Assignment and Assumption Agreement
in substantially the form of Exhibit C attached hereto executed by such Eligible
Assignee and such transferor Bank, with (and subject to) the consent of the
Administrative Agent and the Fronting Banks (which consent shall not be
unreasonably withheld or delayed) and, provided no Event of Default shall have
occurred and be continuing and the assignment is not to an affiliate of such
Bank (Borrower having no right to consent to an assignment of a Bank affiliate),
the Borrower, which consent shall not be unreasonably withheld or delayed
provided that each such assignment shall be in an amount of not less than
$5,000,000 if such assignment is to a Person other than an affiliate of such
Bank. Upon execution and delivery of such instrument and payment by such
Eligible Assignee to such transferor Bank of an amount equal to the purchase
price agreed between such transferor Bank and such Eligible Assignee, such
Eligible Assignee shall be a Bank party to this Agreement and shall have all the
rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent,
and the

 

107



--------------------------------------------------------------------------------

Borrower, if applicable, shall make appropriate arrangements so that, if
required, a new Note or Notes are issued to the Eligible Assignee. In connection
with any such assignment, the transferor Bank shall pay to the Administrative
Agent an administrative fee for processing such assignment in the amount of
$3,500. If the Eligible Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
8.4.

 

(d) Any Bank (each, a “Designating Lender”) may at any time designate one
Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6 (d) and the provisions in
Section 9.6 (b) and (c) shall not apply to such designation. No Bank may
designate more than one (1) Designated Lender at a time. The parties to each
such designation shall execute and deliver to the Administrative Agent for its
acceptance a Designation Agreement in the form of Exhibit G hereto. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and will give
prompt notice thereof to the Borrower, whereupon (i) the Borrower shall execute
and deliver to the Designating Lender a Designated Lender Note payable to the
order of the Designated Lender, (ii) from and after the effective date specified
in the Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.3 (d)) to make
Money Market Loans on behalf of its Designating Lender pursuant to Section 2.3
after the Borrower has accepted a Money Market Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Banks for each and

 

108



--------------------------------------------------------------------------------

every of the obligations of the Designating Lender and its related Designated
Lender with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 7.6 hereof and any sums otherwise
payable to the Borrower by the Designated Lender. Each Designating Lender shall
serve as the administrative agent of the Designated Lender and shall on behalf
of, and to the exclusion of, the Designated Lender: (i) receive any and all
payments made for the benefit of the Designated Lender and (ii) give and receive
all communications and notices and take all actions hereunder, including,
without limitation, votes, approvals, waivers, consents and amendments under or
relating to this Agreement and the other Loan Documents. Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Lender and
shall not be signed by the Designated Lender on its own behalf and shall be
binding upon the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf. The Borrower, the Administrative Agent, and
the Banks may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same. No Designated Lender may assign or transfer all or
any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender or otherwise in accordance with the provisions of Section 9.6
(b) and (c).

 

(e) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note and the Letters of Credit and Existing Letters of Credit,
as applicable, participated in by such Bank (as a Fronting Bank) or, in the case
of the Fronting Bank, issued by it, to a Federal Reserve Bank. No such
assignment shall release the transferor Bank from its obligations hereunder.

 

(f) No Eligible Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

 

109



--------------------------------------------------------------------------------

SECTION 9.7. Governing Law; Submission to Jurisdiction.

 

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. Borrower irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the hand delivery, or mailing of copies thereof
by registered or certified mail, postage prepaid, to the Borrower at its address
set forth below. Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent, any Bank or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower in any other jurisdiction.

 

SECTION 9.8. Marshaling; Recapture. Neither the Administrative Agent nor any
Bank shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent any Bank receives any payment by or on behalf of the
Borrower, which payment or any part thereof is subsequently invalidated,
declared to be

 

110



--------------------------------------------------------------------------------

fraudulent or preferential, set aside or required to be repaid to Borrower or
its estate, trustee, receiver, custodian or any other party under any bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such payment or repayment, the Obligation or part thereof which has been paid,
reduced or satisfied by the amount so repaid shall be reinstated by the amount
so repaid and shall be included within the liabilities of the Borrower to such
Bank as of the date such initial payment, reduction or satisfaction occurred.

 

SECTION 9.9. Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of other written
confirmation from such party of execution of a counterpart hereof by such
party).

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 9.11. Survival. All indemnities set forth herein (including, without
limitation, in Sections 2.13, 2.16 (f), 8.3, 8.4 and 9.3) shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans and the other Obligations hereunder.

 

SECTION 9.12. Domicile of Loans. Subject to the provisions of Article VIII, each
Bank may transfer and carry its Loans at, to or for the account of any domestic
or foreign branch office, subsidiary or affiliate of such Bank.

 

SECTION 9.13. Limitation of Liability. (a) No claim may be made by the Borrower
or any other Person against the Administrative Agent or any Bank or the
affiliates,

 

111



--------------------------------------------------------------------------------

subsidiaries, directors, officers, employees, attorneys or agents of any of them
for any consequential or punitive damages in respect of any claim for breach of
contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or by the other Loan Documents, or
any act, omission or event occurring in connection therewith; and Borrower
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(b) The Administrative Agent or any Bank may look to all the assets of the
Borrower in seeking to enforce the Borrower’s liability and obligations
hereunder, and the lien of any judgment against the Borrower and any proceeding
instituted on, under or in connection with any Note or any of the other Loan
Documents shall extend to all property now or hereafter owned by the Borrower,
except as set forth in Sections 6.2 and 9.3.

 

SECTION 9.14. Confidentiality.

 

Prior to the occurrence and continuance of an Event of Default and except in
connection with the sale or assignment or potential sale or assignment of any
Bank’s Commitment or portion of its Commitment pursuant to Section 9.6, each
Bank agrees that it will use reasonable efforts, consistent with its customary
policies for maintaining information as confidential, not to disclose without
the prior consent of the Borrower (other than to its affiliates, subsidiaries,
directors, agents, employees, auditors, counsel or other professional
consultants, provided that each such recipient shall either agree to be bound by
the terms of this Section 9.14 or is otherwise bound to keep such information
confidential on a similar basis pursuant to professional ethical obligations)
any information with respect to the Borrower, Guarantor, any Subsidiary thereof
or any of their assets or properties which is furnished pursuant to this
Agreement or any Loan Documents and which is designated as confidential,
provided that any Bank may disclose any such information (a) that has become
generally available to the public (other than as a consequence of any Bank’s
breach of this Section 9.14), (b) as may be required or appropriate in any
report, statement or testimony submitted to any local,

 

112



--------------------------------------------------------------------------------

state or federal regulatory body having or claiming to have jurisdiction over
such Bank, any nationally recognized rating agency or similar organization, (c)
as may be required or appropriate in response to any summons or subpoena or in
connection with any litigation, (d) in connection with the enforcement of the
rights and exercise of any remedies of the Administrative Agent and the Banks
hereunder and under the other Loan Documents or (e) in order to comply with any
applicable law, order, regulation or ruling; provided, further that in the case
of the foregoing clauses (b), (c), (d) or (e), such Bank shall use reasonable
efforts to give Borrower prior notice of any such disclosure.

 

SECTION 9.15. UPREIT Conversion. Each of the Banks and the Administrative Agent
(a) acknowledges that Borrower has informed them that it is in the process of
reorganizing into an “UPREIT” corporate structure in accordance with the
organizational chart set forth as Exhibit B (the “Reorganization”) and (b)
consents to the Reorganization. Upon the completion of the Reorganization, this
Agreement will be amended and restated substantially in the form attached hereto
as Exhibit H to provide, inter alia, that (i) CarrAmerica Realty Corporation, a
Delaware corporation (“CarrAmerica Corporation”), the current “Borrower”, will
become a guarantor, jointly and severally with CarrAmerica Realty, L.P., a
Delaware limited partnership (“CarrAmerica LP”), the current “Guarantor” and
(ii) CarrAmerica Realty Operating Partnership, L.P., a Delaware limited
partnership (“CarrAmerica OP”), will become the “Borrower” (collectively, the
“Amendment and Restatement”). The Banks and Administrative Agent will not charge
a modification fee in connection with the Amendment and Restatement, but
CarrAmerica Corporation, CarrAmerica LP and CarrAmerica OP shall, jointly and
severally, pay for all reasonable legal fees and expenses incurred by
Administrative Agent in connection with the preparation and negotiation of the
Amendment and Restatement documentation upon the closing of the Amendment and
Restatement documentation (the “Amended Documents”). The waiver of the
modification fee shall only apply to the Amendment and Restatement and shall not
apply to any other modifications, waivers or amendments to this Agreement, the
other Loan Documents or the Amended Documents.

 

SECTION 9.16. No Bankruptcy Proceedings. Each of the Borrower, the Banks and the
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization,

 

113



--------------------------------------------------------------------------------

arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (i) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (ii) the Maturity Date.

 

SECTION 9.17. USA PATRIOT Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CARRAMERICA REALTY CORPORATION

By:

 

/s/ Stephen M. Walsh

--------------------------------------------------------------------------------

Name:

 

Stephen M. Walsh

Title:

 

Senior Vice President Capital Markets

   

1850 K Street, N.W.

Washington, D.C. 20006

   

Telecopy number:

 

115



--------------------------------------------------------------------------------

Total Commitments

 

$500,000,000

 

JPMorgan Chase Bank, as

Administrative Agent

By:

 

/s/ Marc E. Costantino

--------------------------------------------------------------------------------

Name:

 

Marc E. Costantino

Title:

 

Vice President

Loan and Agency Services:

JPMorgan Chase Bank

Loan and Agency Services

1111 Fannin - 10th Floor

Houston, Texas 77002

Attn: Marlies Iida

Tel: 713-750-2353

Fax: 713-750-2892

JPMorgan Chase Bank

270 Park Avenue

New York, New York 10017

Attn: Marc Costantino

Telephone: (212) 270-9554

Telecopy: (212)270-0213

                and

JPMorgan Chase Bank

270 Park Avenue

New York, New York 10017

Attn: William Viets, Esq.

Telecopy: (212)270-2873

 

116



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent

By:

 

/s/ Charlotte W. Deinhart

--------------------------------------------------------------------------------

Name:

 

Charlotte W. Deinhart

Title:

 

Vice President

Charlotte Deinhart

Bank of America, N.A.

901 Main St. - 64th Floor

Dallas, TX 75202

Telephone: (214) 209-9129

Fax: (214) 209-0995

 

117



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

as Documentation Agent

By:

 

/s/ William R. Lynch, III

--------------------------------------------------------------------------------

Name:

 

William R. Lynch, III

Title:

 

Senior Vice President

William R. Lynch

PNC Bank, National Association

7200 Wisconsin Avenue

Suite 314

Bethesda, MD 20814

Telephone: (301) 986-5268

Fax: (301) 986-5279

 

118



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Documentation Agent

By:

 

/s/ Nancy R. Petrash

--------------------------------------------------------------------------------

Name:

 

Nancy R. Petrash

Title:

 

Vice President

Joe Carter

Wells Fargo Bank

1750 H Street, N.W.

Suite 400

Washington, DC 20006

Telephone: (202)303-3016

Fax: (202)429-2984

 

119



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent

By:

 

/s/ David Blackman

--------------------------------------------------------------------------------

Name:

 

David Blackman

Title:

 

Director

David Blackman

Wachovia Bank, National Association

301 South College Street

1 Wachovia Center

Charlotte NC 28288

Telephone: (704)374-6272

Fax: (704)383-6205

 

120



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH,

as Co-Agent

By:

 

/s/ Christian Berry

--------------------------------------------------------------------------------

Name:

 

Christian Berry

Title:

 

Vice President

By:

 

/s/ James Brett

--------------------------------------------------------------------------------

Name:

 

James Brett

Title:

 

Assistant Treasurer

Ralph Marra

Commerzbank AG

2 World Financial Center

34th Floor

New York, New York 10281

Telephone: (212) 266-7761

Fax: (212) 266-7565

 

121



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LIMITED,

NEW YORK BRANCH (ABN 004 044 937),

as Co-Agent

By:

 

/s/ Thomas Matesich

--------------------------------------------------------------------------------

Name:

 

Thomas Matesich

Title:

 

Senior Vice President

Thomas Matesich

National Australia Bank Limited

Real Estate Finance

245 Park Avenue

28th Floor

New York, New York 10167

Telephone: (212) 916-9589

Fax: (212) 983-7360

 

122



--------------------------------------------------------------------------------

US BANK,

as Co-Agent

By:

 

/s/ Michael Raarup

--------------------------------------------------------------------------------

Name:

 

Michael Raarup

Title:

 

Vice President

Michael Raarup

US Bank

800 Nicollet Mall

3rd Floor

Minneapolis, Minnesota 55402

Telephone: (612) 303-3586

Fax: (612) 303-2270

 

123



--------------------------------------------------------------------------------

$35,000,000

 

JPMORGAN CHASE BANK,

   

as Bank

   

By:

 

/s/ Marc E. Costantino

--------------------------------------------------------------------------------

   

Name:

 

Marc E. Costantino

   

Title:

 

Vice President

   

JPMorgan Chase Bank

   

Loan and Agency Services

   

1111 Fannin - 10th Floor

   

Houston, Texas 77002

   

Attn:

 

Marlies Iida

   

Tel:

 

713-750-2353

   

Fax:

 

713-750-2892

   

JPMorgan Chase Bank

   

270 Park Avenue

   

New York, New York 10017

   

Attn:

 

Marc Costantino

   

Telephone”

 

(212) 270-9554

   

Telecopy:

 

(212)270-0213

   

                and

   

JPMorgan Chase Bank

   

270 Park Avenue

   

New York, New York 10017

   

Attn: William Viets, Esq.

   

Telecopy: (212)270-2873

 

124



--------------------------------------------------------------------------------

$35,000,000

 

BANK OF AMERICA, N.A.,

   

as Bank

   

By:

 

/s/ Charlotte W. Deinhart

--------------------------------------------------------------------------------

   

Name:

 

Charlotte W. Deinhart

   

Title:

 

Vice President

   

Charlotte Deinhart

   

Bank of America, N.A.

   

901 Main St. - 64st Floor

   

Dallas, TX 75202

   

Telephone: (214) 209-9129

   

Fax: (214) 209-0995

 

125



--------------------------------------------------------------------------------

$35,000,000

 

PNC BANK, NATIONAL ASSOCIATION,

   

as Bank

   

By:

 

/s/ William R. Lynch, III

--------------------------------------------------------------------------------

   

Name:

 

William R. Lynch, III

   

Title:

 

Senior Vice President

   

William R. Lynch

   

PNC Bank, National Association

   

7200 Wisconsin Avenue

   

Suite 314

   

Bethesda, MD 20814

   

Telephone: (301) 986-5268

   

Fax: (301) 986-5279

 

126



--------------------------------------------------------------------------------

$31,000,000

 

COMMERZBANK AG, NEW YORK BRANCH,

   

as Bank

   

By:

 

/s/ Christian Berry

--------------------------------------------------------------------------------

   

Name:

 

Christian Berry

   

Title:

 

Vice President

   

By:

 

/s/ James Brett

--------------------------------------------------------------------------------

   

Name:

 

James Brett

   

Title:

 

Assistant Treasurer

   

Ralph Marra

   

Commerzbank AG

   

2 World Financial Center

   

34th Floor

   

New York, New York 10281

   

Telephone: (212) 266-7761

   

Fax: (212) 266-7565

 

127



--------------------------------------------------------------------------------

$31,000,000

 

NATIONAL AUSTRALIA BANK LIMITED,

NEW YORK BRANCH (ABN 004 044 937),

   

as Bank

   

By:

 

/s/ Thomas Matesich

--------------------------------------------------------------------------------

   

Name:

 

Thomas Matesich

   

Title:

 

Senior Vice President

   

Thomas Matesich

   

National Australia Bank Limited

   

Real Estate Finance

   

245 Park Avenue

   

28th Floor

   

New York, New York 10167

   

Telephone: (212) 916-9589

   

Fax: (212) 983-7360

 

128



--------------------------------------------------------------------------------

$31,000,000

 

US BANK,

   

as Bank

   

By:

 

/s/ Michael Raarup

--------------------------------------------------------------------------------

   

Name:

 

Michael Raarup

   

Title:

 

Vice President

   

Michael Raarup

   

US Bank

   

800 Nicollet Mall

   

3rd Floor

   

Minneapolis, Minnesota 55402

   

Telephone: (612) 303-3586

   

Fax: (612) 303-2270

 

129



--------------------------------------------------------------------------------

$35,000,000

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

   

as Bank

   

By:

 

/s/ David Blackman

--------------------------------------------------------------------------------

   

Name:

 

David Blackman

   

Title:

 

Director

   

By:

 

/s/ David Blackman

--------------------------------------------------------------------------------

   

Name:

 

David Blackman

   

Title:

 

Director

   

David Blackman

   

Wachovia Bank, National Association

   

301 South College Street

   

1 Wachovia Center

   

Charlotte NC 28288

   

Telephone: (704)374-6272

   

Fax: (704)383-6205

 

130



--------------------------------------------------------------------------------

$35,000,000

 

WELLS FARGO BANK, NATIONAL

   

ASSOCIATION, as Bank

   

By:

 

/s/ Nancy R. Petrash

--------------------------------------------------------------------------------

   

Name:

 

Nancy R. Petrash

   

Title:

 

Vice President

   

Joe Carter

   

Wells Fargo Bank, National Association

   

1750 H Street, N.W.

   

Suite 400

   

Washington, DC 20006

   

Telephone: (202)303-3016

   

Fax: (202)429-2984

 

131



--------------------------------------------------------------------------------

$23,000,000

 

AmSouth BANK,

   

as Bank

   

By:

 

/s/ Robert W. Blair

--------------------------------------------------------------------------------

   

Name:

 

Robert W. Blair

   

Title:

 

Vice President

   

By:

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

Robert Blair

   

AmSouth Bank

   

1900 5th Avenue North

   

15th Floor

   

Birmingham, AL 35203

   

Telephone: (205) 326-4071

   

Fax: (205) 326-4075

 

132



--------------------------------------------------------------------------------

$23,000,000

 

SOUTHTRUST BANK,

   

as Bank

   

By:

 

/s/ Lisa S. Smith

--------------------------------------------------------------------------------

   

Name:

 

Lisa S. Smith

   

Title:

 

Vice President

   

Lisa Smith

   

SouthTrust Bank, N.A.

   

171 17th St.

   

Mail Code B-024-AS-0022

   

Atlanta, GA 30363

   

Telephone: (404) 214-5905

   

Fax: (404) 214-3728

 

133



--------------------------------------------------------------------------------

$23,000,000

 

CITICORP NORTH AMERICA, INC.,

   

as Bank

   

By:

 

/s/ Michael Chlopak

--------------------------------------------------------------------------------

   

Name:

 

Michael Chlopak

   

Title:

 

Vice President

   

Michael Chlopak

   

390 Greenwich Street - 1st Floor

   

New York, New York 10013

   

Telephone: (212) 723-5899

   

Fax: (212) 723-8380

 

134



--------------------------------------------------------------------------------

$23,000,000

 

EUROHYPO AG, New York Branch,

   

as Bank

   

By:

 

/s/ Al Koch

--------------------------------------------------------------------------------

   

Name:

 

Al Koch

   

Title:

 

Executive Director

   

By:

 

/s/ Jeff Page

--------------------------------------------------------------------------------

   

Name:

 

Jeff Page

   

Title:

 

Vice President

   

Head of Portfolio Operations

   

EUROHYPO AG, NEW YORK BRANCH

   

1114 Avenue of the Americas, 29th Floor

   

New York, NY 10021

   

Phone: 212-479-5700

   

Fax Number: 866-267-7680

   

With a copy to:

 

Head of Legal Department

Eurohypo AG, New York Branch

1114 Avenue of the Americas, 29th Floor

New York, New York 10021

Phone: 212-479-5700

Fax Number: 866-267-7680

 

135



--------------------------------------------------------------------------------

$23,000,000

 

SUNTRUST BANK,

   

as Bank

   

By:

 

/s/ Gregory T. Horstman

--------------------------------------------------------------------------------

   

Name:

 

Gregory T. Horstman

   

Title:

 

Senior Vice President

   

Gregory T. Horstman

   

SunTrust Bank

   

8245 Boone Blvd, Suite 820

   

Vienna, VA 22182

   

Telephone: (703) 902-9384

   

Fax: (703) 902-9245

 

136



--------------------------------------------------------------------------------

$15,000,000

 

KBC BANK NV, NEW YORK BRANCH

   

as Bank

   

By:

 

/s/ Robert Snauffer

--------------------------------------------------------------------------------

   

Name:

 

Robert S. Snauffer

   

Title:

 

First Vice President

   

By:

 

/s/ Eric Raskin

--------------------------------------------------------------------------------

   

Name:

 

Eric Raskin

   

Title:

 

Vice President

   

Kenneth D. Connor

   

KBC Bank NV, New York Branch

   

125 West 55th Street

   

10th Floor

   

New York, New York 10019

   

Telephone: (212) 541-0623

   

Fax: (212) 541-0740

 

137



--------------------------------------------------------------------------------

$10,000,000

  FIRST HORIZON BANK, A DIVISION OF FIRST TENNESSEE BANK N.A.,    

as Bank

   

By:

 

/s/ J. Jordan O’Neill, III

--------------------------------------------------------------------------------

   

Name:

 

J. Jordan O’Neill, III

   

Title:

 

Senior Vice President

   

J. Jordan O’Neill, III

   

First Horizon Bank, a Division of First Tennessee Bank N.A.

   

1560 Tysons Blvd.

   

McLean, Virginia 22102

   

Telephone: (703) 394-2518

   

Fax: (703) 734-1834

 

138



--------------------------------------------------------------------------------

$23,000,000

 

UBS LOAN FINANCE LLC,

   

as Bank

   

By:

 

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

   

Name:

 

Wilfred V. Saint

   

Title:

 

Director, Banking Products Services, US

   

/s/ Sailoz Sikka

--------------------------------------------------------------------------------

   

Sailoz Sikka

   

Associate Director

Banking Products Services, US

   

Christopher Aitkin

   

UBS Loan Finance LLC

   

677 Washington Blvd.

   

Stamford, Conn. 06901

   

Telephone: (203) 719-3845

   

Fax: (203) 719-3888

 

139



--------------------------------------------------------------------------------

$23,000,000

 

THE BANK OF NEW YORK,

   

as Bank

   

By:

 

/s/ Anthony A. Filorimo

--------------------------------------------------------------------------------

   

Name:

 

Anthony A. Filorimo

   

Title:

 

Vice President

   

Anthony Filorimo

   

The Bank of New York

   

One Wall Street

   

21st Floor

   

New York, New York 10286

   

Telephone: (212) 635-7519

   

Fax: (212) 809-9526

 

140



--------------------------------------------------------------------------------

$23,000,000

  CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH,    

as Bank

   

By:

 

/s/ Kang Yang

--------------------------------------------------------------------------------

   

Name:

 

Kang Yang

   

Title:

 

AVP & AGM

   

Carol Sun

   

Chang Hwa Commercial Bank, Ltd., New York Branch

   

685 Third Avenue

   

New York, New York 10017

   

Telephone: (212) 651-9778

   

Fax: (212) 651-9785

 

141



--------------------------------------------------------------------------------

$23,000,000

 

MORGAN STANLEY BANK,

   

as Bank

   

By:

 

/s/ Daniel Twenge

--------------------------------------------------------------------------------

   

Name:

 

Daniel Twenge

   

Title:

 

Vice President

   

Daniel Twenge

   

Morgan Stanley Bank

   

1585 Broadway

   

New York, New York 10036

   

Telephone: (212)761-2225

   

Fax: (212)761-3932

 

142